Name: Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament
 Type: Regulation
 Subject Matter: European construction;  EU institutions and European civil service; NA;  international security
 Date Published: nan

 26 . 9 . 90 Official Journal of the European Communities No L 263 / 1 I (Acts whose publication is obligatory ) COUNCIL REGULATION (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperationwith, or after consultation of, the European Parliament HAD ADOPTED THIS REGULATION: Article 1 As the Council was unable to act before the date of German unification on the transitional measures for the application to the territory of the former German Democratic Republic of acts of Community law as provided for in the Commission proposals submitted to the Council by the communication of 21 August 1990 and as set out in the Annex to this Regulation, interim measures shall apply by way of derogation from the acts ofCommunity law covered by these proposals , subject to the limits and conditions laid down in this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 28 , 42 , 43 , 75 , 100a, 103 , 113 , 130s and 235 thereof, Having regard to the proposal from the Commission, In cooperation with the European Parliament ( 1 ), Whereas the Economic and Social Committee , having been consulted on the Commission proposal , has failed to issue its opinionwithin the time limit set by the Council in accordance with Article 198 of the Treaty; whereas it is necessary to proceed , notwithstanding the absence of an opinion from that Committee ; Whereas , from the date of German unification onwards, Community lawwill be fully applicable to the territory of the former German Democratic Republic ; Whereas , to take account of the special situation obtaining in that territory , provision must be made for transitional measures for the implementation of a number of Community acts ; Whereas , in its communication of 21 August 1990 , the Commission submitted a number of proposals for acts to be adopted by the Council either in cooperation with , or after consultation of, the European Parliament, which must be closely associated at all times in the decision-making process envisaged during the phase prior to the definitive entry into force of the transitional measures ; Whereas the Council will not be able to adopt those acts before the date of unification; whereas , taking account of the exceptional nature of the situation, interimmeasures must be introduced; Whereas no such interim measures should pre-empt modifications to the Commission proposals during their consideration and final adoption, i 1 ) Opinion delivered on 11 September 1990 (not yet published in the Official Journal) and Decision of 13 September 1990 (not yet published in the Official Journal). Article 2 1 . The Commission may authorize the Federal Republic of Germany to maintain provisionally in force legislation applicable in the territory of the former German Democratic Republic which does not comply with a Community act as referred to in Article 1 . Such legislation maintained in force must not go beyond the limits of the Commission proposals in the Annex. 2 . This authorization which is the result of exceptional circumstances and may not be subsequently cited as a precedent , shall. remain in force until the date on which the Council takes a final decision on the Commission proposals referred to in Article 1 or , where appropriate , until the date on which the transitional measure in question enters into force and no later than 31 December 1990. After this time limit , should the Council have failed to adopt the requisite transitional measures, Community law shall apply in full . 3 . The Federal Republic of Germany shall notify the Commission forthwith of any use made ofthis authorization . The Commission shall in turn forthwith notify the European Parliament, the Council and the Economic and Social Committee. No L 263 / 2 Official Journal of the European Communities 26 . 9 . 90 The European Parliament may invite the Commission to give further information on the scope of this authorization so that it can give its views either on the specific use made of it or any related measures that may need to be taken at Community level . Article 3 A decision may be taken in accordance with the procedure laid down in Article 5 to supplement or adapt Community rules on commercial , agricultural and fisheries policy to the minimum extent necessary to bring them into line with the authorization provided for in Article 2 and to lay down any other implementing rules which may be necessary . Such measures shall comply with the overall scheme and basic principles of the rules in question . They may not be decided after the date referred to in Article 2(2). They shall not apply beyond that date . Article 4 1 . The Commission and the Federal Republic ofGermany shall consult each other on the measures to be taken to ensure that no difficulties arise from the fact that legislation maintained in force under this Regulation does not comply with Community law. The Commission shall forthwith inform the European Parliament and the Council of the outcome of such consultations . 2 . Any Member State may refer any difficulties to the Commission . The Commission shall , as a matter of urgency, examine the question and submit its conclusions, possibly accompanied by appropriate measures . 3 . Measures to be taken at Community level on the basis of paragraphs 1 and 2 may not go beyond the limits of the Commission proposals listed in the Annex. They shall be adopted in accordance with the procedure laid down in Article 5 . 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council in cooperation with the European Parliament ( 1 ). 2 . However , the implementing rules relating to the markets in agricultural and fisheries products shall be adopted in accordance with the procedure laid down in Article 5 of Council Regulation (EEC) No 2060 /90 of 16 July 1990 on transitional measures concerning trade with the German Democratic Republic in the agriculture and fisheries sector ( 2 ). Article 6 The Commission shall present to the European Parliament and to the Council , before the European Parliament states its views on the transitional measures, a further communication:  listing the legislative and administrative measures already taken in respect of the territory of the former German Democratic Republic by the Community and by the competent German authorities: (a ) to verify and enforce the application of Community law, and (b ) to assure the full receipt of the Community's own resources and the proper management of Community expenditure ,  describing the further legislative and administrative measures which it considers necessary to achieve the above objectives , and  proposing, where appropriate , the texts of further legislative measures where they are Community measures . Article 7 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2 . Measures adopted pursuant to Articles 2 ( 1 ), 3 and 4 (2 ) shall be published immediately in the Official Journal of the European Communities. Article S 1 . The implementing rules provided for in Articles 3 and 4 shall be adopted in accordance with the procedure laid down in Article 4 of Council Directive 90 /476/EEC of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1990 . For the Council The President G. DE MICHELIS ( ») OJ No L 266 , 28 . 9 . 1990 , p. 1 . ( 2 ) OJ No L 188 , 20 . 7 . 1990 , p. 1 . 26 . 9 . 90 Official Journal of the European Communities No L 263 / 3 ANNEX Proposal for a COUNCIL REGULATION (EEC) No . . . of . . . on the introduction of transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia from 1 December 1990 to 31 December 1991 to take account of German unification covered by the abovementioned agreements between the formerGerman Democratic Republic and these countries , up to the maxitnum quantities or values referred to therein; Whereas the objectives of the common agricultural policy which are referred to in Article 39 of the Treaty allow for the application of the principles which underlie the present Regulation only to the products which are subject both to a customs duty and a system of reference prices or minimum prices ; Whereas it is appropriate , in view of the special circumstances of German unification , for the abovementioned suspension of duties to be applicable to the products concerned only in so far as they are put into free circulation in the territory of the former German Democratic Republic ; Whereas it is necessary to make provision for determining the origin of the goodswhich will be covered by the suspension of duties ; Whereas it is appropriate , in order to emphasize the transitional character of these measures , to restrict their duration until 31 December 1991 with a possibility of renewal for one further year; Whereas it is appropriate to provide for special measures and a procedure to put them in place , in case the temporary suspension of duties causes or threatens to cause serious injury to a branch of Community industry , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 28 , 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas , from the date of German unification onwards , the Common Customs Tariff will be fully applicable to the territory of the former German Democratic Republic; Whereas the former German Democratic Republic had concluded -numerous agreements with Bulgaria , Czechoslovakia , Hungary, Poland, Romania , the USSR and Yugoslavia which provided for a yearly exchange of specific goods in maximum quantities or to maximum values at a zero rate of duty; whereas the former German Democratic Republic has concluded long-term cooperation and investment agreements with Czechoslovakia , Poland and the USSRwhich, according to the terms of these agreements, will give rise to reciprocal deliveries of goods at zero rates of duty for many years to come; Whereas agreements of the first type will not be renewed after 31 December 1990 and agreements of the second type will be renegotiated at Community , German or private enterprise level , but this process of renegotiation will take some time; Whereas it is necessary, therefore , during a transitional period to smooth the impact resulting from German unification on both types of agreement as otherwise very serious repercussions on enterprises in the territory of the former German Democratic Republic and in Bulgaria , Czechoslovakia , Hungary, Poland, Romania , the USSR and Yugoslavia will result and indeed the stability of the economies of these countries might be affected thereby; Whereas for these reasons it is appropriate to suspend temporarily the duties of the Common Customs Tariff for products originating in Bulgaria , Czechoslovakia , Hungary, Poland , Romania , the USSR and Yugoslavia which are HAS ADOPTED THIS REGULATION: Article 1 1 . From the date of German unification to 31 December 1991 the Common Customs Tariff duties and all other charges having equivalent effect , with the exception of anti-dumping duties , shall be suspended for goods originating in Bulgaria , Czechoslovakia , Hungary, Poland, Romania, the USSR and Yugoslavia covered by the agreements listed in Annexes I and II , concluded between those countries and the former German Democratic Republic , and entailing obligations or recommendations for the latter to buy goods in quantities or at a price established by the said agreements . No L 263 /4 Official Journal of the European Communities 26 . 9 . 90 the common definition of the concept of the origin of goods (*) shall be applicable . Article 3 1 . If the suspension of the Common Customs Tariff duties referred to in Article 1 causes substantial injury to Community producers of like or directly competitive products , the Commission may reimpose the normal duty rate for the product concerned . 2 . The procedure set out in Article 11 of Council Regulation (EEC) No 1765 / 82 ( 2 ) shall be followed. However , as far as agricultural products which are referred to in Annex II to the Treaty are concerned, the first subparagraph applies only to products which are subject to a customs duty and a system of reference prices or minimum prices ; this system must be adhered to in practice . 2 . The provisions of paragraph 1 shall be applicable only if:  the goods in question are released for free circulation on the territory of the former German Democratic Republic and are consumed there or undergo processing conferring Community origin there ,  a licence issued by the relevant German authorities stating that the goods in question fall within the scope of the provisions contained in paragraph 1 is submitted in support of the entry for release for free circulation . Article 4 The arrangements introduced by this Regulation shall be reviewed in good time before 31 December 1991 . Article S This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 2 To determine the origin of the goods referred to in Article 1 , Council Regulation (EEC) No 802/68 of 27 June 1968 on This Regulation shall be binding in its entirety and direcdy applicable in all Member States . Done at Brussels , . . . For the Council The President ( ») OJ No L 148 , 28 . 6 . 1968 , p. 1 . (2 ) OJ No L 195 , 5 . 7 . 1982 , p. 1 . 26 . 9 . 90 Official Journal of the European Communities No L 263 /5 ANNEX I 1 . Protocol between the Government of the German Democratic Republic and the Government of the People's Republic of Bulgaria on trade in goods in 1990 (29 November 1989) 2 . Protocol 5 to the Agreement between the Government of the German Democratic Republic and the Government of the Czechoslovak Socialist Republic on trade in goods from 1986 to 1990 ( 13 December 1989) 3 . Protocol between theGovernment of the German Democratic Republic and the Government of the Republic of Hungary on bilateral trade in goods and services in 1990 ( 19 January 1990) 4 . Protocol between the Government of the German Democratic Republic and the Government of the Polish People's Republic on bilateral trade in goods and services in 1989 (30 November 1988 ) 5 . Protocol between the Government of the German Democratic Republic and the Government of the Socialist Republic of Romania on bilateral trade in goods in 1990 ( 16 November 1989 ) 6. Protocol between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on trade in goods and payments in 1990 (22 November 1989) 7. Protocol between the Government of the German Democratic Republic and the Federal Executive Council of the Skupstina of the Socialist Federal Republic of Yugoslavia on bilateral trade in goods and services in 1990 (20 December 1989) ! ANNEX II  Agreement of 20 January 1986 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the exploitation of the Jamburg natural gas deposits  Agreement of 28 October 1987 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction of mining and processing combines for oxidic ores including theAgreement of28 October 1987 on residence and employment conditions for the contracting organizations  Agreement of 15 April 1985 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in shipbuilding and themutual supply of ships and ship's fittings  Agreement of 21 July 1976 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction of a 750 kV electricity transfer network  Agreement of21 June 1 974 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on joint investment in natural gas (Orenburg) (annual take-up of 2 800 million cubic metres until 1998)  Agreement of 16 November 1973 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on joint investment in asbestos (Kijembai plant) (annual take-up of 40 000 tonnes until 1991 )  Agreement of21 June 1973 between the Government of the German Democratic Republic and theGovernment of the Union of Soviet Socialist Republics on joint investment in pulp (Ust-Ilimsk plant) (annual take-up of 56 000 tonnes until 1992 )  Agreement of 14 July 1965 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on the construction of nuclear power stations (Nord and Stendal I )  Agreement of 3 June 1987 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the rehabilitation of 210 mW thermal power units No L 263 / 6 Official Journal of the European Communities 26 . 9 . 90  Ministerial Agreement of 6 June 1980 concerning specialization and cooperation in the manufacture of, and trade in, types of paper and cardboard and cooperation in science and technology  Ministerial Agreement of 24 May 1989 concerning cooperation in the development and production of computerized scanning machines  Agreement of 23 December 1976 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the manufacture of products of rubber technology  Agreement of 27 June 1977 between theGovernment of theGerman Democratic Republic and theGovernment of the Union of Soviet Socialist Republics on cooperation in developing the production and ensuring the supply of roller bearings  Ministerial Agreement of 14 December 1985 concerning specialization and cooperation in the manufacture of type 1532 cotton-combing machinery  Agreement of 14 December 1984 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the manufacture of patented colour formers  Agreement of28 June 1979 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the manufacture of feeding yeasts in Mosyr  Ministerial Agreement of 17 December 1 986 concerning specialization and cooperation in the field of catalytic reactors  Agreement of 9 December 1975 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on the further development of integration in the chemical industry  Agreement of 1 8 June 1982 between the Government of theGerman Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in developing production and user technology in the field of nitrification inhibitors for nitrogenous fertilizers  Agreement of 1 5 June 1973 between the Government of theGerman Democratic Republic and the Government of the Union of Soviet Socialist Republics on the foundation of an international economic body for the photochemical industry (Assofoto )  Agreement of 30 October 1986 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the construction of the Stendal II nuclear power-station  Agreement of 9 December 1983 between the Government of the German Democratic Republic and the Government of the Union ofSoviet Socialist Republics on cooperation in the construction and rehabilitation of cold storage depots for potatoes , fruit and vegetables  Agreement of 9 December 1983 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the .production of lucerne seed  Agreement of 14 December 1984 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in expanding the production of kieselguhr (filter powder) for the food-processing industry  Agreement of 22 December 1977 between the Government of the German Democratic Republic and the Government of the Union of Soviet Socialist Republics on cooperation in the improvement, development and establishment of new technological processes and installations for the treatment ofwaste water from cities and industrial plants  Agreement of 18 December 1959 between the Government of the German Democratic Republic, the Government of the Polish People's Republic and the Government of the USSR on the construction of an oil pipeline from the USSR to the GDR via Poland  Agreement of 18 January 1961 , amended on 12 November 1972, between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction and financing of the oil pipeline from the USSR to Poland and the GDR 26 . 9 . 90 Official Journal of the European Communities No L 263 / 7  Agreement of 18 October 1969 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction and financing of a second pipeline for transporting oil from the USSR to Poland and across Polish territory to the GDR  Agreement of 17 August 1983 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the construction and financing of a crossing of the Vistula at Plock for the first and second strands of the 'Friendship' oil pipeline  Agreement of 12 June 1972 between the Government of the German Democratic Republic and theGovernment of the Polish People's Republic on the joint construction , management and running of a cotton-spinningmill on the territory of the latter  Agreement of 28 November 1973 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on cooperation in the construction of a feeding yeast production plant in the GDR and the supply of feeding yeast to Poland  Agreement of 6 September 1985 between the Government of the German Democratic Republic and the Government of the Polish People's Republic on the supply of sulphur with deferment of the GDR's credit balance  Agreement of 2 July 1971 between the Government of the German Democratic Republic and the Government of the Czechoslovak Socialist Republic on the transport of natural gas from the USSR to the GDR across the territory of the CSSR, and the Protocols to this Agreement of 12 January 1973 and 31 May 1989 26 . 9 . 90No L 263 / 8 Official Journal of the European Communities Proposal for a COUNCIL DIRECTIVE of . . . on transitional measures applicable in Germany in the context of the harmonization of technical rules for certain products HAS ADOPTED THIS DIRECTIVE : Article 1 1 . By way of derogation from the Directives listed in the Annex , Germany is authorized to maintain in force in the territory of the former German Democratic Republic the existing rules and regulations in respect of products which have been or which are manufactured there , on condition that this does not affect the placing on the market and the free movement in that territory of products complying with Community Directives. 2 . This authorization shall be applicable to the Community Directives listed in theAnnex until 3 1 December 1992. 3 . The German authorities may extend the derogations provided for in the preceding paragraph to include products originating in and coming from third countries within the limits of traditional trade patterns . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the European Community has adopted, with regard to the placing on the market and utilization ofproducts , a set ofrules which are binding on all theMember States and on all economic operators ; Whereas from the date of German unification Community law will be automatically applicable in the territory of the former German Democratic Republic; whereas such application may give rise to difficulties owing to the level of development of the local economy; Whreas Article 8c of the Treaty calls on the Commission to take into account the extent of the effort that certain economies showing differences in development will have to sustain during the period of establishment of the internal market ; Whereas such derogations must be temporary and must cause the least possible disturbance to the functioning of the common market ; Whereas the information available on the situation regarding the rules and regulations in force and regarding industry in the territory of the former German Democratic Republic is such that it is not possible to establish definitively the extent of the derogations ; whereas , so that account can be taken of developments in that situation , a simplified procedure must be set up in accordancewith the third indent ofArticle 145 of the Treaty for the purpose of adopting and administering the derogations , Article 2 Germany shall take all measures necessary to ensure that products not complying with the Community Directives referred to in Article 1 are not placed on the market in the territory of the Community other than the territory of the formerGerman Democratic Republic ; such measures shall be compatible with the Treaty, and in particular with the objectives ofArticle 8a, and shall not give rise to any controls or formalities at frontiers between Member States . Article 3 1 . The rules and regulations whose maintenance in force is authorized under Article 1 and the control measures taken pursuant to Article 2 shall be notified to the Commission not later than on the date of German unification . 2 . Germany shall report on the application of the measures taken pursuant to this Directive on 31 December 1991 and31 December 1992 . The report shall be transmitted to the Commission, which shall communicate it to the other Member States . 0 ) OJ No C . . . ( 2 ) OJ No C . . . (&gt;) OJ No C . . . 26 . 9 . 90 Official Journal of the European Communities No L 263 / 9 urgency of the matter . The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the committer shall be weighted in the manner set out in that Article . The chairman shall not vote . The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee . If the measures envisaged are not in accordance with the opinion of the committee , or if no opinion is delivered, the Commission shall , without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority . If, on the expiry of a period of one month from the date of referral to the Council , the Council has not acted, the proposed measures shall be adopted by the Commission. Article 4 1 . A decision may be made in accordance with the procedure laid down in Article 5 to take measures involving additions and amendments to the measures taken pursuant to this Directive . 2 . Such additions and amendments shall be designed to ensure the consistent application of the Community legislation in the sector covered by the present Directive in the territory of the former German Democratic Republic, taking into account the specific situation obtaining in that territory and the particular difficulties attending implementation of this legislation . They shall respect the principles underlying this legislation. 3 . The measures referred to in paragraph 1 may be taken until 31 December 1992 . They shall cease to be operative on that date. Article 6 This Directive is addressed to the Member States. Article S For the purpose of Article 4 , the Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission . The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the Done at Brussels , ... For the Council The President No L 263 / 10 Official Journal of the European Communities 26 . 9 . 90 ANNEX Council Directive 89/394/EEC Amendment of Directive 75 /726/EEC Date of adoption: 14 . 6 . 1989 OJ No L 186 , 30 . 5 . 1989 , p. 14 4. Council Directive 76/118/EEC Partly or wholly dehydrated preserved milk . Date of adoption: 18 . 12 . 1975 OJ No L 24 , 30 . 1 . 1976 , p. 49 Council Directive 83/635/EEC Second amendment of Directive 76 / 118 /EEC Date of adoption: 13 . 12. 1983 OJ No L 257 , 21 . 12 . 1983 , p. 37 5. Council Directive 76/621/EEC Erucic acid in oils and fats Date of adoption: 20 . 7 . 1976 OJ No L 202 , 28 . 7 . 1976 , p. 35 6. Council Directive 79/693/EEC 1 . Council Directive 73/437/EEC Sugars Date of adoption: 11 . 12 . 1973 OJ No L 356 , 27 . 12 . 1973 , p. 12 2 . Council Directive 74/409/EEC Honey Date of adoption: 22 . 7 . 1974 OJ No L 221 , 12. 8 . 1974 , p. 10 3. Council Directive 7S/726/EEC Fruit juices Date of adoption: 17 . 11 . 1975 OJ No L 311 , 1 . 12 . 1975 , p. 40 Council Directive 79/168/EEC Amendment of Directive 75 /726 /EEC Date of adoption: 5 . 2 . 1979 OJ No L 37, 13 . 2 . 1979 , p. 27 Council Directive 81/487/EEC Secon4 amendment of Directive 75 /726 /EEC Date of adoption: 30 . 6 . 1981 OJ No L 189 , 11 , 7 . 1981 , p. 43 Fruit jams, jellies and marmalades and chestnut pur6e Date of adoption: 24 . 7 . 1979 OJ No L 205 , 13 . 8 . 1979 , p. 5 Council Directive 88/S93/EEC Amendment of Directive 79 / 693 /EEC Date of adoption: 18 . 11 . 1988 OJ No L 318 , 25 . 11 . 1988 , p. 44 26 . 9 . 90 Official Journal of the European Communities No L 263 / 11 Proposal for a COUNCIL DECISION of . . . on the adaptations necessary in the context of German unification to the Community system for the rapid exchange of information on dangers arising from the use of consumer products Whereas the Treaty does not provide the powers for the action concerned , HAS ADOPTED THIS DECISION Article 1 1 . Germany is authorized to provide, in respect of the territory of the former German Democratic Republic, that its obligations arising out of the application of Decision 89/45 /EEC, may be complied with during a period expiring not later than 31 December 1992 , using means other than those already established pursuant to the aforesaid Decision . 2 . Germany shall , during that period, see that existing structures are used, wherever possible , to attain the objectives of Decision 89 /45 /EEC and shall ensure , in particular, that information received by the information system established by this Decision is transmitted appropriately throughout its territory. Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , from the date of German unification onwards , Community law will be fully applicable to the territory of the former German Democratic Republic; Whereas such application is liable to give rise to difficulties owing to the absence of suitable administrative structures ; Whereas this is the case with regard to Council Decision 89 /45 /EEC (4 ), as amended by Decision 90/352/EEC (5), whose purpose is to provide means for the rapid exchange at Community level of information concerning consumer products where it is established that such products marketed in the European Economic Community may endanger the health and safety of users in such a way that the rapid implementation of appropriate measures is called for ; whereas , to that end , a system organized at Community and at national level has been established; Whereas it is necessary, therefore , to make allowance for these difficulties by giving Germany the opportunity to administer the aforesaid rapid information system differently; Whereas this derogation must be of a temporary nature and cause the least possible disruption to the functioning of the common market ; whereas Germany must make every effort to achieve the objectives of the Decision throughout its territory; Germany shall report regularly, within the framework of consultations within the committee set up by Article 7 of Decision 89 /45 /EEC, on the measures taken pursuant to Article 1 above. Article 3 This Decision is addressed to the Member States . Done at Brussels , ... For the Council The President ( ») OJ No C . . . ( 2 ) OJ No C . . . ( 3 ) OJ No C . . . ( 4 ) OJ No L 17 , 21 . 1 . 1989 , p. 51 . ( s ) OJ No L 173 , 6 . 7 . 1990 , p. 49 . No L 263 / 12 Official Journal of the European Communities 26 . 9 . 90 Proposal for a COUNCIL REGULATION (EEC) No . . . of . . . on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to Council Regulation (EEC) No 804 /68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 3879 / 89 ( 2 ), and in particular Articles 5c ( 6), 6 (6 ) and 7 (4 ) thereof, Having regard to the Council Regulation (EEC) No 2759/ 75 of 29 October 1975 on the common organization of the market in pigmeat ( 3 ), as last amended by Regulation (EEC) No 1249 / 89 ( 4 ), Having regard to Council Regulation (EEC) No 822/ 87 of 16 March 1987 on the common organization of the market in wine ( 5 ), as last amended by Regulation (EEC) No 1325 /90 (6 ), and in particular Articles 13 ( 1 ) and (4), 16 (7 ) and 80 thereof, Having regard to the proposal from the Commission (7), Having regard to the opinion of the European Parliament ( 8 ), Having regard to the opinion of the Economic and Social Committee^ 9 ), Whereas the European Economic Community has adopted rules implementing the common agricultural policy; Whereas, from the date of German unification onwards , Community law will be fully applicable to the territory of the former German Democratic Republic; Whereas to facilitate the integration of farming in the territory of the former German Democratic Republic into the common agricultural policy, the former German Democratic Republic has been applying, in an autonomous capacity, some of the common agricultural rules since 1 July 1990 ; Whereas certain adjustments must however be made to Community agricultural legislation in order to allow for the particular circumstances of the said territory; Whereas the derogations provided for in this connection should as a general rule be temporary and cause the least possible disturbance to the operation of the common agricultural policy and the pursuit of the objectives of Article 39 of the Treaty ; Whereas measures are applied in several sectors to stabilize the markets for products in surplus ; whereas the extent to which such arrangements apply to the territory of the former German Democratic Republic should be specified; Whereas the maximum guaranteed quantites applicable in most of the sectors concerned expire not later than the end of the 1991 /92 marketing year; whereas , as the figures currently available for actual consumption in the territory of the former German Democratic Republic are incomplete , the maximum guaranteed quantities should be left unchanged for the remaining period of applicability; whereas , therefore, no account should be taken ofEast Germanproductionwhen Community production is being determined; whereas , however, total German production in each sector concerned must be subject to the specific rules applicable in the case of an overrun of the maximum guaranteed quantity laid down for the said sector; Whereas certain conditions of intervention must be adjusted temporarily to take account of the conditions of production and farm structure in the territory of the former German Democratic Republic; Whereas the application of the arrangements to control milk production must not jeopardize the restructuring of holdings in the territory of the former German Democratic Republic; whereas some flexibility should be introduced into the said arrangements; whereas , however , such flexibilitymust apply solely to holdings in that territory; whereas , similarly , steps must be taken to ensure that the additional sugar quotas allocated to Germany apply solely to East German agriculture; (*) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( ») ¢ OJ No L 378 , 27. 12 . 1989 , p. 1 . ( 3 ) OJ No L 282 , 1 . 11 . 1975 , p. 1 . ( «) OJ No L 129 , 11.5 . 1989 , p. 12. (*) OJ No L 84 , 24 . 3 . 1987, p. 1 . ( «) OJ No L 132 , 23 . 5 . 1990 , p. 19 . n OJ No C . . . ( 8 ) OJ No C . . . ( ») OJ No C . . . 26 . 9 . 90 Official Journal of the European Communities No L 263 / 13 Whereas the rules applicable to stocks ofproducts existing in the territory of the former German Democratic Republic on the day ofGerman unification should belaid down; whereas it is appropriate that the Community should take over public intervention stocks at a value depreciated in accordance with the principles set out in Article 8 of Council Regulation (EEC) No 1883 /78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ( s ), as last amended by Regulation (EEC) No 787 / 89 (6 ); whereas the cost of such depreciation will be borne by Germany; whereas , as regards private stocks , any stock exceeding the normal quantity of stock must be disposed of by Germany at its own expense; Whereas information about farming in the territory of the formerGerman Democratic Republic is insufficient to permit the extent ofthe adjustments and derogations to be laid down definitively; whereas, to allow for changes in the situation, provision should be made for a simplified procedure in accordance with the third indent ofArticle 145 of the Treaty so that the measures provided for herein may be adjusted and supplemented where necessary; Whereas safeguard measures may have to be taken in the event of serious difficulties liable to jeopardize the objectives of Article 39 of the Treaty; whereas the conditions in which such measures may be taken should be specified; Whereas this Regulation does not cover legislation on plant products , animal feedingstuffs , veterinary and zootechnical matters , directives on the harmonization of agricultural legislation or fisheries rules ; whereas these will form the subject of a serparate legislation, Whereas , when the guaranteed total quantities for milk for the territory of the former German Democratic Republic are fixed, provision must be made for a 3 % reduction similar to that effected in the Community in 1 986 to take account of the trend of the milk market; whereas the producers concerned must be granted compensation for such a reduction similar to that granted to the other Community producers by Council Regulation (EEC) No 1336/ 86 of 6 May 1986 fixing compensation for the definitive discontinuation of milk production (*), as last amended by Regulation (EEC) No 841 / 88 (2 ); Whereas Council Regulation (EEC) No 775/ 87 ( 3 ) provides for the temporary suspension of part of the reference quantities referred to in Article 5c ( 1 ) of Regulation (EEC) No 804 / 68 ; whereas, when the compensation was fixed in this connection in the Community , allowance was made for the fact that the suspensionwas to take effect after three years of operation of the system and over a period of two years ; whereas producers in the territory of the former German Democratic Republic must be subjected to a corresponding suspension of reference quantities ; whereas , however , such suspension will take effect in that territory in a single step in the first year of application of the system in order to prevent additional milk product disposal expenditure ; whereas this major saving should be taken into consideration when the level of compensation for suspension of the reference quantities in the territory of the former German Democratic Republic is fixed; Whereas to facilitate structural change in the agricultural sector in the territory of the former German Democratic Republic, involving both the creation of family farms and the reorganization ofcooperative farms, provision must be made for some temporary adjustments to the rules on the acceleration of structural adjustment in the context of the reform of the common agricultural policy (objecitve 5a); whereas the necessary adjustments to the rules on other structural objectives are provided for in a separate Regulation; Whereas the adoption of the principles of the common agricultural policy in the territory of the former German Democratic Republic has had the effect of reducing sharply and severely the incomes of the producers concerned ; whereas Germany should be authorized, temporarily, to implement a system of national aid to partially offset the income losses; Whereas, pursuant to Council Regulation (EEC) No 855 / 84 of 31 March 1984 on the calculation and the dismantlement of the monetary compensatory amounts applying to certain agricultural products ( 4 ), Germany is authorized to award special aid to German producers to compensate for a fall in income due to the adjustment of the representative rate in 1984; HAS ADOPTED THIS REGULATION: Article 1 1 . To ensure the harmonious integration of farming in the territory of the former German Democratic Republic into the common agricultural policy , this Regulation lays down transitional arrangements and the adjustments required to the common agricultural legislation . . 2 . This Regulation shall apply to :  agricultural products listed in Annex II to the Treaty,  goods derived from the processing of agricultural products and referred to in Council Regulations (EEC) No 3033 / 80 ( 7) and (EEC) No 2783 /75 ( 8 ). ( s ) OJ No L 216, 5 . 8 . 1978 , p. 1 . ( «) OJ No L 85 , 30. 3 . 1989 , p. 1 . ( 7 ) OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 8 ) OJ No L 282, 1 . 11 . 1975 , p. 104 0 ) OJ No L 119 , 8 . 5 . 1986 , p. 21 . ( 2 ) OJ No L 87, 31 . 3 . 1988 , p. 3 . ( 3 ) OJ No L 78, 20. 3 . 1987, p. 5 . ( «) OJ No L 90, 1 . 4 . 1984 , p. 1 . No L 263 / 14 Official Journal of the European Communities 26 . 9 . 90 harmonious transition to the common agricultural policy is assured . This Article shall apply solely to aid notified to the Commission before 30 June 1992. It does not cover  the Directives on plant health , seeds , propagating material and animal feedingstuffs, and the veterinary and zootechnical legislation covered by Council Directive 90/. . ./EECH,  the Directives on the harmonization of agricultural legislation covered by Council Directive 90/. . ./EEC (2),  products covered by Council Regulation (EEC) No 3796 / 81 of 29 December 1981 on the common organization of the market in fishery products ( 3 ). Article 2 The adjustments and transitional measures referred to in Article 1 are set out in the Annexes hereto . Article 5 1 . Until 31 December 1992 , in the event of serious difficulties liable to jeopardize the objectives of Article 39 of the Treaty or difficulties liable to cause a serious deterioration in a regional economic situation as a result of the integration of the territory of the former German Democratic Republic into the Community , any Member State may apply for authorization to adopt safeguard measures in order to restore stability to the situation or to adjust the sector concerned. 2 . If a situation as referred to in paragraph 1 should arise , the Commission, at the request of a Member State or on its own initiative , may decide , subject to compliance with the Treaty , to take the necessary measures , which shall be notified to the Member States and shall be applicable forthwith . If the Commission receives a request from a Member State which is suffering or likely to suffer serious disturbances it shall take a decision thereon within 24 hours of receipt of the request . 3 . Any Member State may refer to the Council the measure taken by the Commission within three working days after the date of notification . The Council shall meet without delay . It may , by a qualified majority , amend or revoke the measure in question . Article 3 1 . In order to achieve the purpose of Article 1 ( 1 ), measures to supplement and adjust those provided for in this Regulation may be adopted in accordancewith the procedure laid down in Article 8 . 2 . Supplementing and adjusting measures must be designed to ensure coherent application of the agricultural rules in the territory of the former German Democratic Republic, with due regard for the specific circumstances and the special difficulties which are encountered in practice . They must be consistent with the general scheme and basic principles of the agricultural rules and this Regulation . 3 . The measures referred to in paragraph 1 may be taken until 31 December 1992 . Their applicability shall be limited to the same period except where they entail permanent technical adjustments . Article 6 1 . The Community shall take over the stocks held by the intervention agency of the former German Democratic Republic on the day of unification at the value determined in accordance with Article 8 of Regulation (EEC) No 1883 / 78 . 2 . The said stocks shall be taken over only on condition that public intervention for the products in question is provided for in the Community rules and that the stocks meet the Community quality requirements as amended by this Regulation . 3 . Detailed rules for applying this Article shall be adopted in accordance with the procedure laid down in Article 8 . Article 4 The Commission may authorize Germany to introduce in the territory of the former German Democratic Republic a system of aid to compensate for agricultural income losses in that territory as a result of the changeover to the common agricultural policy . The rules of procedure laid down in Article 93 ( 3 ) of the Treaty shall apply to aid introduced pursuant to the first subparagraph; In appraising such aid , the Commission will ensure that its effect on trade is minimal and that a Article 7 1 . Any private stock of a product which is covered by a regulation on a common market organization for agricultural products , which is in free circulation in the territory of the former German Democratic Republic on the day of German unification and which exceeds the quantity which may be regarded as representing a normal carry-over (&gt;) OJ No L . . . ( 2 ) OJ No L , . . ( 3 ) OJ No L 379 , 31 . 12. 1981 , p. 1 . 26 . 9 . 90 Official Journal of the European Communities No L 263 / 15 stock, must be disposed of by Germany at its own expense in accordance with provisions to be laid down in accordance with the procedure referred to in paragraph 2 . The concept of a normal carry-over stock shall be defined for each product in the light of the criteria and objectives specific to each market organization . 2 . Detailed rules for applying this Article shall be adopted in accordance with the procedure laid down in Article 8 . until 1 April 1991 . The national arrangements for limiting milk production adopted by the former German Democratic Republic must be maintained until 31 March 1991 . Regulation (EEC) No 1079 / 77 ( 3 ) shall not apply to the territory of the former German Democratic Republic during the 1990/ 91 marketing year . The national system of collection of the co-responsibility levy set up by the former German Democratic Republicmust be maintained during the said marketing year . Article 8 Where this Article is referred to, measures shall be adopted in accordance with the procedure laid down in:  Article 38 of Council Regulation No 136 / 66 / EEC ( 1 ) or, as appropriate , the corresponding Articles of the other regulations on the common organization of agricultural markets ,  the Article providing for the adoption of detailed rules of application in another common agricultural provision,  Article 13 of Council Regulation (EEC) No 729 /70 ( 2 ) for the case referred to in Article 6 (3 ). Article 10 Germany shall notify to the Commission , at the earliest opportunity , the measures taken pursuant to the authorizations provided for in this Regulation . On the expiry of the periods of application of the transitional measures Germany shall draw up a report on their application, which shall be submitted to the Commission which shall forward it to the other Member States . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 9 Article 5c of Regulation (EEC) No 804/ 68 shall not apply to the territory of the former German Democratic Republic This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , . . . For the Council The President 0 ) OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 94 , 28 . 4 . 1970 , p. 13 . ( 3 ) OJ No L 131 , 26 . 5 . 1977 , p. 6 . No L 263 / 16 26. 9 . 90Official Journal of the European Communities ANNEX I CEREALS Council Regulation (EEC) No 2727/75 of 29 October 1975 (OJNoL 281 , 1 . 11 . 1975 , p. 1 ), as last amended by Regulation (EEC ) No 1340/90 (OJ No L 134, 28 . 5 . 1990, p. 1 .) The following paragraph 4a is added to Article 4c: '4a. When production is established as provided for in this Article, the quantities harvested in the territory of the former German Democratic Republic shall not be taken into account.' ANNEX II SUGAR Council Regulation (EEC) No 1785 /81 of 30 June 1981 (OJ No L 177, 1 . 7 . 1981 , p. 4), as last amended by Regulation (EEC) No 1069 / 89 (OJ No L 114 , 27. 4 . 1989 , p. 1 ) 1 . The following Article 24a is inserted: 'Article 24a 1 . Without prejudice to Article 24 (2), in the case ofGermany an additional region shall be constituted for the purposes of applying the quota system to sugar-producing undertakings in the said region which produced sugar before 1 July 1991 and continue to do so thereafter . The region corresponds , for the purposes of this Regulation , to the territory of the former German Democratic Republic . 2 . For the allocation ofA and B quotas to the undertakings referred to in paragraph 1 , the basic quantities shall be as follows: ( a ) basic quantity A: 665 290 tonnes of white sugar; (b) basic quantity B : 204 710 tonnes of white sugar. . 3 . The A quota of each sugar-producing undertaking referred to in paragraph 1 shall be determined by applying to the average anpual quantity of sugar produced by the undertaking concerned during the 1984/ 85 to 1988 /89 marketing years within the meaning of Article 2 ( 1 ), hereinafter referred to as the reference production, a coefficient representing the ratio between the basic quantity A referred to in paragraph 2 and the sum of the reference production quantities of the undertakings in the region defined in paragraph 1 . 4 . The B quota of each sugar-producing undertaking referred to in paragraph 1 shall be equal to 30,77% of its A quota determined in accordance with paragraph 3 . 5 . Article 25 shall apply only to transfers between the sugar-producing undertakings referred to in paragraph 1 . 6 . Detailed rules for applying this Article shall , where necessary, be adopted in accordance with the procedure laid down in Article 41 .' 2 . The following paragraph 7 is added to Article 46: '7 . During the 1990 /91 , 1991 /92 and 1992 /93 marketing years, Germany is authorized to grant adaptation aid to producers of sugar under the following conditions . The aid may be granted only in respect of the quantity ofA and B beet as defined in Article 5 (4) and processed into A and B quota sugar by the undertakings referred to in Article 24a ( 1 ). The aid shall be limited to DM 320 million for the period referred to in the first subparagraph and may not exceed , per undertaking, 20% of the investment made.' 26 . 9 . 90 Official Journal of the European Communities No L 263 / 17 ANNEX III MILK AND MILK PRODUCTS I. Council Regulation (EEC)No 804/ 68 of27June 1968 (OJNo L 148,28 . 6 . 1968 , p. 13 ), as last amended by Regulation (EEC) No 3879 / 89 (OJ No L 378 , 27 . 12 . 1989 , p. 1 ) In Article 5c (3 ): 1 . The first subparagraph is replaced by the following: The sum of the reference quantities referred to in paragraph 1 , subject to paragraph 4 , may not exceed the guaranteed total quantity specified in the second subparagraph.' 2 . The line 'Germany 23 423' in the second subparagraph is replaced by the following: 'Germany 30 227 (of which 6 804 for the territory of the former German Democratic Republic)'. 3 . In the third subparagraph , point (d) the following sentence is added: 'However, in the case ofGermany for the period between 1 April 1991 to 31 March 1992, the guaranteed total quantity is hereby fixed as follows in thousands of tonnes: Germany 29 118 960 (of which 6 599,880 for the territory of the former German Democratic Republic)'. II. Council Regulation (EEC) No 985/68 of 15 July 1968 (OJ No L 1 69 , 1 8 . 7. 1968 , p. 1 ), as last amended by Regulation (EEC) No 1185 / 90 (OJ No L 119 , 11 . 5 . 1990 , p. 31 ) The third indent of point (b) of Article 1 (3) is replaced by the following: '  graded "Markenbutter" as regards German butter , or, until 31 December 1992, "Export QualitÃ ¤t" as regards butter produced in the territory of the former German Democratic Republic.' III . Council Regulation (EEC) No 1014/68 of20July 1968 (OJ No L 173, 22. 7 . 1968 , p. 4), as last amended by Regulation (EEC) No 1227/79 (OJ No L 161 , 29 . 6 . 1979 , p. 13 ) In Article 1 ( 1 ):  'and, during the 1968 / 69 and 1969 /70 milk years, by the roller processes' is deleted,  the following subparagraph is added: 'However, until the end of the 1992 /93 milk year, the German intervention agency shall buy in first-quality skimmed-milk powder manufactured by the roller processes provided it has been produced in the territory of the former German Democratic Republic and complies with the requirements specified in (a) and (b) of the first subparagraph . During the 1990/91 marketing year, the intervention price for skimmed-milk powder manufactured by the roller processes shall be ECU 163,81 per 100 kilograms .' IV. Council Regulation (EEC) No 857/84 of 31 March 1984 (OJ NoL 90, 1 . 4 . 1984, p. 13), as last amended by Regulation (EEC) No 1183 / 90 (OJ No L 119, 11 . 5 . 1990, p. 27 ) 1 . In the second subparagraph of Article 2 ( 1 ):  in point (a), 'Member States other than Spain' is replaced by 'Member States other than Spain and, from 1 April 1991 , Germany as regards the territory of the former German Democratic Republic',  the following point (c) is added: '(c) for the territory of the former German Democratic Republic , the reference quantity referred to in the first subparagraph shall be equal to the quantity ofmilk delivered or purchased during the 1989 calendar year, weighted by a percentage established so as not to exceed the guaranteed quantity defined in Article 5c of Regulation (EEC) No 804 /68 .' 2 . In the first subparagraph of Article 3 (3 ), the following sentence is added : 'In the territory of the former GermanDemocratic Republic, such producers shall , at their request , obtain the taking into account of another calendar reference year within the period 1987 to 1989.' No L 263 / 18 Official Journal of the European Communities 26. 9 . 90 3 . The following subparagraph is added to Article 7 ( 1 ): 'To allow restructuring of milk production in the territory of the former German Democratic Republic and notwithstanding the preceding subparagraphs , Germany may authorize , during the eighth 12-month period , within the limits of a framework programme to be drawn up for the said territory, the transfer of reference quantities without the transfer of the corresponding land . Such a transfer may take place no more than once . In this connection , Germany shall notify to the Commission the framework programme for the said territory. The programme shall be appraised in accordance with the procedure laid down in Article 31 of Regulation (EEC) No 804 /68 .' 4 . In the table in the Annex, the entry for Germany is replaced by the following: (1 000 tonnes) 2. 4 . 1984 1. 4 . 1985 ­ 1 . 4 . 1986 1. 4 - 1987 ­ 1 . 4 . 1988 ­ 1.4. 1989 ­ 1 . 4 . 1990 1.4. 1991 ­ \ 31 . 3 . 1985 31 . 3 . 1986 31 . 3 . 1987 31 . 3 . 1988 31 . 3 . 1989 31 . 3 . 1990 31 . 3 , 1991 31 . 3 . 1992 'Germany 305 130 130 94,400 93,100 93,100 93,100 153,100 Of which (')        60,000 (') For the territory of the former German Democratic Republic.' V. Council Regulation (EEC) No 1336 / 86 ofMay 1986 (OJ No L 119 , 8 . 5 . 1986, p. 21 ), as last amended by Regulation (EEC) No 841 / 88 (OJ No L 87 , 31 . 3 . 1988 , p. 8 ) The following Article 4a is added : 'Article 4a Articles 1 , 2 and 3 shall apply to producers in the territory of the formerGerman Democratic Republic subject to the following provisions: ( a ) the reduction in milk production must be 204 102 tonnes and must be effective by 31 March 1991 at the latest ; ( b ) Germany is authorized to pay compensation of a single amount not exceeding ECU 42 per 100 kilograms ; (c) Germany is authorized to grant compensation for the cessation of all or part of the production of each party concerned in relation to previous production . Germany shall communicate to the Commission not later than 31 May 1991 all the information necessary for an appraisal of the effectiveness of the aid provided for in this Regulation .' VI . Council Regulation (EEC) No 775 / 87 of 16 March 1987 (OJ No L 78 , 20 . 3 . 1987), as last amended by Regulation (EEC) No 3882 /89 (OJ No L 378 , 27 . 12. 1989 , p. 6 ) 1 . In the second subparagraph of Article 1 ( 1 ), 'of Regulation (EEC) No 804/68 for the third 12-month period' is replaced by 'second subparagraph of Regulation (EEC) No 804/ 68 .' 2 . The following paragraph la is inserted in Article 2 : 'la . For producers in the territory of the former German Democratic Republic and for the eight 12-month period, the compensation is hereby fixed at ECU 21 per 100 kilograms . This compensation shall be paid to the beneficiaries as to 50 % in the first quarter and as to the remainder in the last quarter of the period in question.' 26. 9 . 90 Official Journal of the European Communities No L 263 / 19 ANNEX IV BEEF/VEAL 1 . Council Regulation (EEC) No 805 / 68 of 27 June 1 968 (OJ No L 148,28.6 . 1968 , p. 24), as last amended by Regulation (EEC) No 571 / 89 (OJ No L 61 , 4 . 3 . 1989 , p. 43 ) In the last sentence of Article 6 ( 1 ), '220 000 tonnes' is replaced by '235 000 tonnes'. 2 . Council Regulation (EEC) No 1357/ 80 of 5 June 1980 (OJ No L 140 , 5 . 6 . 1980 , p. 1 ), as last amended by Regulation (EEC) No 1187/ 90 (OJ No L 119 , 11 . 5 . 1990 , p. 34) In the Annex, the following is added to the fifth indent : 'Schwarzbunte Milchrasse (SMR)\ ANNEX V SHEEPMEAT AND GOATMEAT Council Regulation (EEC) No 3013 / 89 of 25 September 1989 (OJ No L 289 , 7. 10 . 1989 , p. 1 ) The following subparagraph is added to Article 8 (2): 'When the ewe herd is estimated no account shall be taken of the number of ewes in the territory of the former German Democratic Republic.' ANNEX VI PIGMEAT Council Regulation (EEC) No 3220 / 84 of 13 November 1984 (OJ No L 301,20 . 11 . 1984 , p. 1 ), as last amended by Regulation (EEC) No 3530 / 86 (OJ No L 326 , 21 . 11 . 1986 , p. 8 ) The following paragraph is added to Article 6 : 'The Commission, in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759 /75 , shall lay down the conditions for establishing prices for pigs slaughtered in the territory of the former German Democratic Republic until 31 December 1992.' No L 263 /20 Official Journal of the European Communities 26, 9 . 90 ANNEX VII FRUIT AND VEGETABLES I. Council Regulation (EEC) No 1035 /72 of 18 May 1972 (OJ No L 118,20.5 . 1972 , p. 1 ), as last amended by Regulation (EEC) No 1193 /90 (OJ No L 178 , 11 . 7 . 1990 , p. 13 ) 1 . The following paragraph 3 is added to Article 13 : '3 . The Commission , in accordance with the procedure laid down in Article 33 , shall lay down, as necessary, the conditions under which Germany may grant temporary recognition, until 31 December 1992, to producers' organizations in the territory of the former German Democratic Republic which comply with the objectives specified in paragraph 1 (a ) without complying with other provisions . This temporary recognition shall not confer on the said producers' organizations any entitlement to the launching aid provided for in Article 14 .' 2 . The following Article 18b is added: 'Article 18b 1 . For each of the products subject to the intervention arrangements, the financial compensation provided for in Article 18 shall be paid for each recognized producers' organization in the territory of the former German Democratic Republic only in respect of a volume ofwithdrawals of products meeting the common quality standards not exceeding 10 % of production marketed , inclusive ofwithdrawals , during the period up to the end of the 1990 /91 marketing year and during the 1991 /92marketing year ofeach of the products . 2 . The harvest and withdrawals of each of the products in the territory of the German Democratic Republic during the periods specified in paragraph 1 shall not be taken into consideration for establishing the intervention thresholds or for establishing any overrun thereof.' II . Council Regulation (EEC) No 1200/90 of 7 May 1990 (OJ No L 119 , 11 . 5 . 1990 , p. 63) The following subparagraph is added to Article 2 ( 1 ): 'However, notwithstanding point ( a), for beneficiaries in the territory of the former German Democratic Republic, until the end of the 1991 /92 marketing year , granting of the premium for orchards exceeding 99 hectares shall be subject to an undertaking by the beneficiary to grub or have grubbed before 1 April of a specified year all apple trees over an area of 50 hectares and 20% of the remaining area of the orchard.' ANNEX VIII PRODUCTS PROCESSED FROM FRUIT AND VEGETABLES Council Regulation (EEC) No 1203 /90 of 7 May 1990 (OJ No L 119, 11 . 5 . 1990 , p. 68 ) In Article 1 ( 1 ), the table is replaced by the following: 'All undertakings located in Tomato concentrate Tinned whole peeled tomatoes Other tomato products 1990 /91 1991 /92 1990 /91 1991 / 92 1990/ 91 1991 / 92 Spain 500 000 550 000 219 000 240 000 148 050 177 050 France 278 691 278 691 73 628 73 628 40 087 40 087 Greece 967 003 967 003 25 000 15 000 21 593 21 593 Italy 1 655 000 1 655 000 1 185 000 1 185 000 453 998 453 998 Portugal 747 945 832 945 14 800 19 600 32192 42192 Germany  33 700    1 300' 26. 9 . 90 Official Journal of the European Communities No L 263 /21 ANNEX IX WINE I. Council Regulation (EEC) No 2392 / 86 of 24 July 1986 (OJ No L 208 , 31 . 7 . 1986 , p. 1 ) The following indent is added to Article 10:  'as appropriate , those relating to special conditions for establishing the register in the territory of the former German Democratic Republic.' II . Council Regulation (EEC) No 822 / 87 of 16 March 1987 (OJNo L 84, 24. 3 . 1987, p. 1 ), as last amended by Regulation (EEC) No 1325 /90 (OJ No L 132 , 23 . 5 . 1990, p. 19 ) The following subparagraph is added to Article 13 (4): 'In the case of the territory of the former German Democratic Republic the products referred to in the first subparagraph derived from wine varieties not included in the classification may circulate until 31 August 1992 on condition that they are derived from varieties traditionally grown in that territory and of the species Vitis vim/era.' The following subparagraph is added to Article 16 (7): 'However, wine obtained by coupage before 31 August 1990 of a wine originating in a third country with a wine derived from grapes harvested in the territory of the former German Democratic Republic may be held for sale or marketed as table wine until stocks are depleted.' The following sentence is added to point (e) of Annex V: 'In the territory of the former German Democratic Republic, the period of time shall run from the date of German unification for areas grubbed after 1 September 1970.' III . Council Regulation (EEC) No 823 / 87 of 16 March 1987 (OJ No L 84 , 27 . 3 . 1987 , p. 59), as amended by Regulation (EEC) No 2043 /89- (OJ No L 202, 14. 7. 1989 , p. 1 ) In Article 4 : (a ) The following subparagraph is added to paragraph 1 : 'For the wine-growing regions of the territory of the former German Democratic Republic, Germany shall establish the list of varieties referred to in the first subparagraph until 31 August 1992.' (b) The following subparagraph is added to paragraph 4: 'Until the list of varieties referred to in the second subparagraph of paragraph 1 is established, wines produced in the territory of the former German Democratic Republic, derived from varieties traditionally grown in that territory and of the species Vitis vinifera, shall be regarded as suitable for processing into quality wines psr.' IV. Council Regulation (EEC) No 2389 / 89 of 24 July 1989 (OJ No L 232, 9 . 8 . 1989 , p. 1 ) The first indent in Article 3 ( 1 ) is replaced by the following: '  the Regierungsbezirk or, where there is no such unit , the Land in Germany,'. 26 . 9 . 90No L 263 /22 Official Journal of the European Communities ANNEX X TOBACCO Council Regulation (EEC) No 727 /70 of 21 April 1970 (OJ No L 94 , 28 . 4 . 1970 , p. 1 ), as last amended by Regulation (EEC) No 1329 /90 (OJ No L 132 , 23 . 5 . 1990 , p. 25 ) 1 . The following subparagraph is inserted as sixth subparagraph in Article 4 (5 ): 'For the 1991 harvest, subject to application of the reduction and the correction referred to in the third subparagraph, the quantities of tobacco produced in the territory of the former German Democratic Republic shall not be taken into consideration for the calculation of the extent of overrun of the maximum guaranteed quantity for a variety or group of varieties .' 2 . The following subparagraph is added to Article 7a ( 1 ): 'The first subparagraph shall not apply to tobacco varieties of the 1991 harvest grown in the territory of the former German Democratic Republic.' ANNEX XI HOPS Council Regulation (EEC) No 1696 /71 of 26 July 1971 (OJ No L 175 , 4. 8 . 1971 , p. 1 ), as last amended by Regulation (EEC) No 3808 / 89 (OJ No L 371 , 20 . 12 . 1989 , p. 1 ) The following subparagraph is added to Article 17 (6 ): 'For the territory of the former German Democratic Republic, the duration for implementation of the measure referred to in Article 8 shall be five years from the date of German unification .' ANNEX XII AGRICULTURAL STRUCTURE (OBJECTIVE 5(a)) I. Council Regulation (EEC) No 797 / 85 of 12 March 1985 (OJNo L 93 , 30 . 3 . 1985 , p. 1 ), as last amended by Regulation (EEC) No 2176 /90 (OJ No L 198 , 28 . 7 . 1990 , p. 6 ) The following Article 32b is inserted: 'Article 32b 1 . The following special provisions shall apply to the territory of the former German Democratic Republic: (a) The arrangements provided for in Titles 01 and 02 shall be applied from the 1991 /92 marketing year onwards. (b) Land planted with potatoes may qualify for set-aside assistance notwithstanding Article la (2). (c) Where the area of arable land of a holding, including, as appropriate, land planted with potatoes , as referred to in Article 1 a (2), exceeds 750 hectares , the condition that not less than 20 % ofthe land shall be set aside as laid down in Article 1 a (3 ) is replaced by a condition that not less than 150 hectares shall be set aside . \ » 26 . 9 . 90 Official Journal of the European Communities No L 263 /23 (d) When family holdings are being set up .  the condition in the first indent of Article 2 (2) shall not apply,  Germany may grant the aid referred to in Articles 7 and 7a to farmers below the age of 55 years . But aid granted to farmers over the age of 40 years is not eligible under the Fund. (e) The conditions in the second subparagraph of Article 3 (3 ) and the first indent of Article 6 (4 ) shall not apply to aid granted in the context of the creation of new family holdings or the restructuring of cooperative holdings if the number of dairy cows on all the new or restructured holdings does not exceed the number of dairy cows held previously on the old holdings. If the Council has not adopted , by 31 December 1990 , the arrangements for applications submitted from 1 January 1991 for investment aid in the pig production sector, the conditions in Article 3 (4 ) and the second indent of the second subparagraph ofArticle 6 (4) shall not apply to aid granted in the context of the creation ofnew family holdings or the restructuring ofcooperative holdings if the number ofpig places on all the new or restructured holdings does not exceed the number ofpig places previously held on the old holdings . (f) The volume of investment referred to in the first subparagraph of Article 4 (2) shall be ECU 140 000 per man work unit and ECU 280 000 per holding . (g) In the context of the restructuring of cooperative holdings , Article 6 (5 ) shall also apply to associations which do not adopt the legal form of a cooperative . (h) A special system of aid for holdings in less-favoured areas defined according to criteria to be laid down by Germany may be applied during 1991 . During this period , Tide III shall not apply to the territory of the former German Democratic Republic . Expenditure under this special system shall not be eligible under the Fund. 2 . The provisions in points (b) to (g) of paragraph 1 shall apply until 31 December 1993 .' II . Council Regulation (EEC) No 866 /90 of 29 March 1990 (OJ No L 91 , 6 . 4 . 1990 , p. 1 ) The following Article 19a is inserted: 'Article 19a Transition period for the territory of the former German Democratic Republic Until 31 December 1991 , the Commission may decide to grant assistance for operational programmes providing for investments in the territory of the former German Democratic Republic in accordance with the selection criteria referred to in Article 8 without prior establishment for that territory of sectoral plans and Community support frameworks as referred to in Articles 2 to 7.' ANNEX XIII FARM ACCOUNTANCY DATA NETWORK Council Regulation (EEC) No 79 /65 of 15 June 1965 (OJ No 109 , 23 . 6 . 1965 , p. 1859 / 65 ), as last amended by Regulation (EEC) No 3768 / 85 (OJ No L 362 , 31 . 12 . 1985 , p. 8 ) The following is added to the section 'Germany' in the Annex : '12 . Mecklenburg-Vorpommern 13 . Brandenburg 14 . Sachsen-Anhalt 15 . Sachsen 16 . Thiiringen' No L 263 /24 26. 9 . 90Official Journal of the European Communities Proposal for a COUNCIL DIRECTIVE of . . . on the transitional measures and the adjustments required to the Directives on plant products, seeds, plants and animal feedingstuffs and to the veterinary and zootechnical legislation as a result of the / integration of the territory of the former German Democratic Republic into the Community Whereas certain adjustments must however be made to Community agricultural legislation in order to allow for the particular circumstances of the said territory; Whereas the derogations provided for in this connection should as a general rule be temporary and cause the least possible disturbance to the functioning of the common agricultural policy and the pursuit of the objectives of Article 39 of the Treaty; Whereas , given the current situation , certain Community provisions on quality and health cannot be applied immediately to the territory of the former German Democratic Republic; whereas any disturbance to the proper functioning of the internal market resulting from the application of derogations to this end must be avoided; whereas therefore products which do not conform to Community rules should not be marketed in the Community except in the said territory; Whereas information about farming in the territory of the formerGerman Democratic Republic is insufficient to permit the extent of the adjustments and derogations to be definitively established; whereas , to allow for changes in the situation, it is necessary to lay down a simplified procedure in accordance with the third indent of Article 145 of the Treaty so that the measures provided for herein may be amended and supplemented where necessary; Whereas the German authorities have undertaken to extend their eradication plan for classical swine fever to the territory of the former German Democratic Republic from the date of German unification; whereas they have given their assurance that the system for notifying diseases will be in operation for that territory on the same date; whereas , as a result , in light of the animal health situation in that territory and the above undertakings , the territory should be accorded disease-free status with regard to classical swine fever from the date of unification, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Directive 64 /432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine ('), as last amended by Directive 89 /662/EEC (2), and in particular Article 4b ( 1 ) (c) thereof, Having regard to Council Directive 72/461 /EEC of 12 December 4972 on health problems affecting intra-Community trade in fresh meat ( 3 ), as last amended by Directive 89/662/EEC (4), and in particular Article 13a (2 ) thereof, Having regard to the proposal from the Commission ( 5 ), Having regard to the opinion of the European Parliament ( 6 ), Having regard to the opinion of the Economic and Social Committee ( 7), Whereas the European Economic Community has adopted a body of rules implementing the common agricultural policy; Whereas , from the date of German unification onwards, Community law will be fully applicable in the territory of the former German Democratic Republic; Whereas to facilitate the integration of farming in the territory of the former German Democratic Republic into the common agricultural policy, the German Democratic Republic has been applying, in an autonomous capacity, some of the common agricultural rules since 1 July 1990; HAS ADOPTED THIS DIRECTIVE : (') OJ No 121 , 29 . 7. 1964 , p. 1977/ 64 . (2 ) OJ No L 395 , 30 . 12 . 1989 , p. 13 . ( 3 ) OJ No L 302 , 31 . 12. 1972, p. 24 . ( «) OJ No L 395 , 30. 12 . 1989 , p. 13 . (*) OJ No C . . . ( «) OJ No C . . . (') OJ No C . . . Article 1 To ensure the harmonious integration of the territory of the former German Democratic Republic into the common 26 . 9 . 90 Official Journal of the European Communities No L 263 /25 providing for the adoption of detailed rules in an instrument falling within the scope of this Directive. agricultural policy , this Directive lays down transitional arrangements and the adjustments required to the Directives on plant health , seeds , plants and animal feedingstuffs and to the veterinary and zootechnical legislation. Article 2 The adjustments and transitional arrangements referred to in Article 1 are set out in the Annexes hereto . Article 5 Where Germany takes measures , in accordance with the provisions of the Annexes , to guarantee that products which do not conform to Community rules are not introduced into parts of the Community other than the territory of the former German Democratic Republic, such measures must be compatible with the Treaty , in particular the aims of Article 8a, and must not create controls and formalities at frontiers between the Member States . Article 6 Germany shall notify to the Commission, at the earliest opportunity, the measures taken pursuant to the authorizations provided for in this Directive . On the expiry of the periods of application of the transitional measures Germany shall draw up a report of their application . The Report shall be submitted to the Commission which shall communicate it to the other Member States. Article 3 1 . In order to achieve the purpose of Article 1 , measures to supplement and adjust those provided for in this Directive may be adopted in accordance with the procedure laid down in Article 4 . 2 . Supplementing and adjusting measures must be designed to ensure coherent application of the agricultural rules in the territory of the former German Democratic Republic, with due regard for the specific circumstances of that territory and the special difficulties involved in the application of the agricultural rules . They must be consistent with the general scheme and basic principles of the agricultural rules and this Directive . 3 . The measures referred to in paragraph 1 may be taken until 31 December 1992. Their applicability shall be limited to the same period except where they entail permanent technical adjustments . Article 7 This Directive is addressed to the Member States . Article 4 Done at Brussels , For the Council The President Where this Article is referred to, measures shall be adopted in accordance with the procedure laid down in the Article No L 263 /26 Official Journal of the European Communities 26 . 9 . 90 ANNEX I PLANT HEALTH LEGISLATION 1 . Council Directive 86 /362/EEG of 24 July 1986 (OJ No L 221 , 7 . 8 . 1986 , p. 37), as amended by Directive 88 /298 /EEC (OJ No L 126 , 20 . 5 . 1988 , p. 53 ) The following is added to Article 16 : 'However, Germany is hereby authorized to place on the market in the territory of the former German Democratic Republic, until 31 December 1992 at the latest , Annex I products whose hydrogen cyanide level exceeds that fixed in Annex II ; this derogation shall apply only to products originating in that territory . The permitted levels may under no circumstances exceed those applicable under the legislation of the former German Democratic Republic . Germany shall ensure that the products in question are not introduced into parts of the Community other than the territory of the former German Democratic Republic.' 2 . Council Directive 77 /93 /EEC of 21 December 1976 (OJ No L 26 , 31 . 1 . 1977 , p. .20), as last amended by Directive 90 / 168 /EEC (OJ No L 92 , 7. 4 . 1990 , p. 49 ) The following paragraph 6 is added to Article 20: '6 . In order to ensure that the international undertakings of the former German Democratic Republic are met, Germany may be authorized, in accordance with the procedure laid down in Article 16a , to comply with Articles 4 ( 1 ), 5 (1 ) and 12 in respect of the territory of the former German Democratic Republic at a date later than that referred to in paragraph 1 (b ), but not later than 1 January 1995 . Germany shall ensure that the products in question are not introduced into parts of the Community other than the territory of the former German Democratic Republic unless it is established that the provisions of this Directive are complied with .' ANNEX 11 BREEDING OR PROPAGATING MATERIAL I. Agricultural and vegetable species 1 . Council Directive 66 /400/EEC of 14 June 1966 (OJ No L 125 , 11 . 7 . 1966 , p. 2290 /66 ), as last amended by Directive 88 /380/EEC (OJ No L 187 , 16 . 7 . 1988 , p. 31 ) ( a) The following paragraph 4 is added to Article 16: '4 . Paragraph 1 shall also apply to the territory of the former German Democratic Republic until 31 December 1991 . Detailed rules may be adopted in accordance with the procedure laid down in Article 21 .' (b) The following paragraphs are added to Article 23 : 'Germany is hereby authorized to comply, in respect of the territory of the former German Democratic Republic, with the following:  Article 3 ( 1 ), in the case of:  seed harvested prior to German unification , or  seed harvested after that date if it is certified in accordance with Article 2 (2),  Article 16 , in the case of seed referred to in provisions adopted pursuant to international undertakings of the former German Democratic Republic, at a date later than that referred to above , but not later than 1 January 1995 . Germany shall ensure that seed in respect of which it applies this authorization , other than seed specified in the second sub-indent of the first indent, is not introduced into parts of the Community other than the territory of the former German Democratic Republic unless it is established that the provisions of this Directive are complied with.' 26 . 9 . 90 Official Journal of the European Communities No L 263 /27 2 . Council Directive 66 /401 /EEC of 14 June 1966 (OJ No L 125 , 11 . 7 . 1966 , p. 2298 /66), as last amended by Directive 89 / 100/EEC (OJ No L 38 , 10 . 2 . 1989 , p. 36) (a ) The following paragraph 4 is added to Article 16 : '4 . Paragraph 1 shall also apply to the territory of the former German Democratic Republic until 31 December 1991 . Detailed rules may be adopted in accordance with the procedure laid down in Article 21 (b ) The following paragraphs are added to Article 23 : 'Germany is hereby authorized to comply , in respect of the territory of the former German Democratic Republic with the following:  Article 3 ( 1 ), in the case of:  seed harvested prior to German unification , or  seed harvested after that date if it is certified in accordance with Article 2 (2),  Article 8 (2 ), in the case of the restriction to "small quantities" for seed of Pisum sativum L. (partim) and Vicia faba L. (partim),  Article 16 , in the case of seed referred to in provisions adopted pursuant to international undertakings of the former German Democratic Republic , at a date later than that referred to above , but not later than 1 January 1995 . Germany shall ensure that seed in respect of which it applies this authorization, other than seed specified in the second sub-indent of the first indent, is not introduced into parts of the Community other than the territory of the former German Democratic Republic unless it is established that the provisions of this Directive are complied with .' 3 . Council Directive 66 /402 /EEC of 14 June 1966 (OJ No L 125 , 11 . 7 . 1966 , p. 2309 / 66), as last amended by Directive 89 / 2 /EEC (OJ No L 5 , 7 . 1 . 1989 , p. 31 ) (a ) The following paragraph 4 is added to Article 16 : '4 . Paragraph 1 shall also apply to the territory of the former German Democratic Republic until 31 December 1991 . Detailed rules may be adopted in accordance with the procedure laid down in Article 21 .' ( b ) The following paragraphs are added to Article 23 : 'Germany is hereby authorized to comply , in respect of the territory of the former German Democratic Republic, with the following:  Article 3 ( 1 ), in the case of:  seed harvested prior to German unification , or  seed harvested after that date if it is certified in accordance with Article 2 (2) (c),  Article 8 (2 ), in the case of the restriction to "small quantities",  Article 13 ( 1 ), in the case of seed of Hordeum vulgare L. ,  Article 16, in the case of seed referred to in provisions adopted pursuant to international undertakings of the former German Democratic Republic , at a date later than that referred to above , but not later than 1 January 1995 . Germany shall ensure that seed in respect of which it applies this authorization , other than seed specified in the second sub-indent of the first indent, is not introduced into parts of the Community other than the territory of the former German Democratic Republic unless it is established that the provisions of this Directive are complied with .' 4 . Council Directive 66 /403 /EEC of 14 June 1966 (OJ No L 125 , 11 . 7 . 1966 , p. 2320/ 66), as last amended by Directive 89 / 366/EEC (OJ No L 159 10 . 6 . 1989 , p. 59 ) The following paragraphs are added to Article 21 : 'Germany is hereby authorized to comply , in respect of the territory of the former German Democratic Republic, with the following:  Article 3 ( 1 ), in the case of:  seed potatoes harvested prior to German unification , or  seed potatoes harvested after that date if they are certified in accordance with Article 2 (2 ),  Article 8 (2), in the case of the restriction to "small quantities", No L 263 /28 Official Journal of the European Communities 26 . 9 . 90  Article 16 , in the case of seed potatoes referred to in provisions adopted pursuant to international undertakings of the former German Democratic Republic, at a date later than that referred to above , but not later than 1 January 1995 . Germany shall ensure that seed potatoes in respect of which it applies this authorization , other than seed potatoes specified in the second sub-indent of the first indent , are not introduced into parts of the Community other than the territory of the former German Democratic Republic unless it is established that the provisions of this Directive are complied with .' 5 . Council Directive 69 /208 /EEC of 30 June 1969 (OJ No L 169, 10 . 7 . 1969 , p. 3 ), as last amended by Directive 88 /380 /EEC (OJ No L 187, 16 . 7 . 1988 , p. 31 ) (a ) The following paragraph 4 is added to Article 15 : '4 . Paragraph 1 shall also apply to the territory of the former German Democratic Republic until 31 December 1991 . Detailed rules may be adopted in accordance with the procedure laid down in Article 20.' (b ) The following paragraphs are added to Article 23 : 'Germany is hereby authorized to comply, in respect of the territory of the former German Democratic Republic, with the following:  Article 3 ( 1 ), in the case of:  seed harvested prior to German unification , or  seed harvested after that date if it is certified in accordance with Article 2 (2 ),  Article 16 , in the case of seed referred to in provisions adopted pursuant to international undertakings of the former German Democratic Republic, at a date later than that referred to above, but not later than 1 January 1995 . Germany shall ensure that seed in respect of which it applies this authorization, other than seed specified in the second sub-indent of the first indent , is not introduced into parts of the Community other than the territory of the former German Democratic Republic unless it is established that the provisions of this Directive are complied with .' 6 . Council Directive 70 /457 /EEC of 29 September 1970 (OJ No L 225 , 12 . 10 . 1970 , p. 1 ), as last amended by Directive 88 / 380/EEC (OJ No L 187 , 16 . 7 . 1988 , p. 31 ) ( a ) The following subparagraph is added to Article 3 (3 ): 'With regard to the territory of the formerGerman Democratic Republic, the dates 1 July 1 972 and 30 June 1980 respectively referred to in the first sentence are replaced by those of . . . (*) and 31 December 1994 in respect of the varieties accepted by the authorities of the former German Democratic Republic. This provision shall apply mutatis mutandis to varieties which have not been officially accepted but whose seed had been marketed or sown in the territories prior to German . unification.' (b ) The following subparagraph is added to Article 12 ( 1 ): 'Acceptance of the varieties by the authorities of the former German Democratic Republic prior to German unification shall be valid until the end of the 10th calendar year at the latest following their entry in the catalogue of varieties drawn up by Germany in accordance with Article 3 ( 1 ).' (c) The following paragraph is added to Article 16 : 'With regard to Germany, the date 1 July 1972 referred to in the first sentence is replaced by that of ... C') in respect of varieties accepted by the authorities of the former German Democratic Republic. All the areas used for multiplication of the variety, as referred to in subparagraph (c) of the first paragraph , shall be situated in the territory of the former German Democratic Republic.' (d) The following paragraph is added to Article 17: 'In the cases referred to in the last paragraph ofArticle 1 6 , the date 1 July 1 972 referred to in the first sentence is replaced by the date . . . (*).' 7. Council Directive 70/458 /EEC of 29 September 1970 (OJ No L 225 , 12 . 10 . 1970, p. 7), as last amended by Directive 88 / 380/EEC (OJ No L 187 , 16 . 7 . 1988 , p. 31 ) ( a ) The following subparagraph is added to Article 9 (2): 'With regard to the territory of the former German Democratic Republic, the dates 1 July 1 972 and 30 June 1980 referred to in the first sentence are replaced by those of . . . (*) and 31 December 1994 respectively in respect of the varieties accepted by the authorities of the former German Democratic Republic. This provision shall apply mutatis mutandis to varieties which have not been officially accepted but whose seed had been marketed or sown in that territory prior to German unification .' (*) The date of German unification . 26 . 9 . 90 Official Journal of the European Communities No L 263 /29 ( b) The following subparagraph is added to Article 13 ( 1 ): 'Acceptance of the varieties by the authorities of the former German Democratic Republic prior to German unification shall be valid until the end of the tenth calendar year at the latest following their entry in the catalogue of varieties drawn up by Germany in accordance with Article 3 ( 1 ).' (c) The following subparagraph is added to Article 16 (4): ^With regard to Germany, the date 1 July 1972 referred to in the first sentence is replaced by that of ...(*) in respect of varieties accepted by the authorities of the former German Democratic Republic.' (d) The following paragraphs are added to Article 43 : 'Germany is hereby authorized to comply, in respect of the territory of the former German Democratic Republic, with the following:  Article 20 ( 1 ), in the case of seed harvested prior to German unification ,  Article 32 ( 1 ) (d ), in the case of seed referred to in provisions adopted pursuant to international undertakings of the former German Democratic Republic, at a date later than that referred to above, but not later than 1 January 1995 . Germany shall ensure that seed in respect ofwhich it applies this authorization is not introduced into parts of the Community other than the territory of the former German Democratic 1 Republic unless it is established that the provisions of this Directive are complied with .' 8 . Council Decision 78 /476/EEC of 30 May 1978 (OJ No L 152 , 8 . 6 . 1978 , p. 17), as amended by Decision 88 /574/EEC (OJ No L 313 , 19 . 11 . 1988 , p. 45), Council Decision 85 /355 /EEC of 27 June 1985 (OJ No L 195 , 26 . 7 . 1985 , p. 1 ) and Council Decision 85 /356 /EEC of 27 June 1985 (OJ No L 195 , 26 . 7 . 1985 , p. 20), the latter two as last amended by Decision 90 /. . ./EEC (OJ No L . . .) References in the Annexes to the German Democratic Republic are hereby deleted . II . Other provisions 1 . Council Directive 68 / 193 /EEC of 9 April 1968 (OJ No L 93 , 17. 4. 1968 , p. 15 ), as last amended by Directive 88 / 332/EEC (OJ No L 151 , 17 . 6 . 1988 , p. 82) The following paragraph is added to Article 19 : 'Germany is hereby authorized to comply , in respect of the territory of the former German Democratic Republic with Article 3 ( 1 ) at a date later than that referred to above, but not later than 1 January 1995 . Germany shall ensure that the material in respect of which it applies this authorization is not introduced into parts of the Community other than the territory of the former German Democratic Republic unless it is established that the provisions of this Directive are complied with.' 2. Council Directive 66 /404 /EEC of 14 June 1966 (OJ No L 125 , 11 . 7 . 1966 , p. 2326 /66), as last amended by Directive 88 / 332/EEC (OJ No L 151 , 17. 6 . 1988 , p. 82) The following paragraph 3a is added after Article 18 (3 ): '3a . Germany is hereby authorized to comply, in respect of the territory of the former German Democratic Republic, with Article 4 ( 1 ) at a date later than that referred to above, but not later than 1 January 1995 . Germany shall ensure that the material in respect of which it applies this authorization is not introduced into parts of the Community other than the territory of the former German Democratic Republic unless it is established that the provisions of this Directive are complied with .' 3 . Council Directive 71 / 161 /EEC of 30 March 1971 (OJNoL 87, 17 . 4 . 1971 , p. 14), as last amended by Regulation (EEC) No 3768 / 85 (OJ No L 362, 31 . 12 . 1985 , p. 8 ) The following paragraphs are added to Article 19 : 'Germany is hereby authorized to comply , in respect of the territory of the former German Democratic Republic, with the provisions ofArticle 5 (1 ) at a date later than that referred to above , but not later than 1 January 1995 . Germany shall ensure that the material in respect of which it applies this authorization is not introduced into parts of the Community other than the territory of the former German Democratic Republic unless it is established that the provisions of this Directive are complied with.' (*) The date of German unification . 26 . 9 . 90No L 263 /30 Official Journal of the European Communities ANNEX III LEGISLATION ON ANIMAL FEEDINGSTUFFS 1 . Council Directive 70 /524 /EEC of 23 November 1970 (OJ No L 270 , 14 . 12 . 1970 , p. 1 ), as last amended 0 ) by Directive 90 /214 /EEC (OJ No L 113 , 4 . 5 . 1990 , p. 39 ) The following paragraph is added to Article 26 : 'However , in the case of the territory of the former German Democratic Republic, Germany may:  maintain the provisions applicable prior to unification under which the use of the following additives in feedingstuffs is authorized:  Olaquindox,  Nourseothricin ,  Ergambur . This derogation shall expire on 31 December 1992 unless the Annexes are amended in accordance with Article 7 . Germany shall ensure that the additives and any feedingstuffs into which they are incorporated are not dispatched to other parts of the Community ,  derogate , until 3 1 December 1991 , from the labelling provisions in Articles 14,15 and 1 6 for the additives , additive pre-mixtures and compound feedingstuffs to which additives have been added , produced in the territory in question.' 2 . Council Directive 77 / 101 /EEC of 23 November 1976 (OJ No L 32, 3 . 2 . 1977 , p. 1 ), as last amended by Directive 87 /234 /EEC (OJ No L 102, 14 . 4 . 1987, p. 31 ) The following paragraph is added to Article 15 : 'However, Germany may until 31 December 1991 derogate from the labelling provisions in Article 7 for straight feedingstuffs produced in the territory of the former German Democratic Republic.' 3 . Council Directive 79 /373 /EEC of 2 April 1979 (OJ No L 86 , 6 . 4 . 1979 , p. 30), as last amended by Directive 90 /44 /EEC (OJ No L 27, 31 . 1 . 1990 , p. 25 ) The following paragraph is added to Article 16 : 'However , Germany may until 21 January 1992 derogate from the labelling provisions in Article 5 for compound feedingstuffs produced in the territory of the former German Democratic Republic .' 4 . Council Directive 82/471 /EEC of 30 June 1982 (OJ No L 213 , 21 . 7 . 1982 , p. 8 ), as last amended ( x ) by Directive 89 /520 /EEC (OJ No L 270 , 19 . 9 . 1989 , p. 13 ) The following paragraph 3 is added to Article 4 : '3 . In the territory of the former German Democratic Republic use in feedingstuffs of protein products obtained from yeasts of the Candida genus cultured on n-alkanes shall not be prohibited until 31 December 1991 . Germany shall ensure that the products in question are not dispatched to other parts of the Community.' The following paragraph is added to Article 17 : 'However, Germany may until 31 December 1991 derogate from the labelling provisions in Article 5 for feedingstuffs produced in the territory of the former German Democratic Republic.' I 1 ) A further amendment is in the course of adoption. 26 . 9 . 90 Official Journal of the European Communities No L 263 / 31 ANNEX IV VETERINARY LEGISLATION 1 . Council Decision 88 / 303 /EEC of 24 May 1988 (OJ No L 132 , 28 . 5 . 1988 , p. 76), as last amended by Decision 90 / 63VEEC (OJ No L 43 , 17. 2 . 1990 , p. 32 ) The following territories are added to Chapter 1 of Annex II : '. . .' (wording to be decided on the basis of a communication from Germany). 2 . Council Directive 86/ 113 /EEC of 25 . 3 . 1986 , republished as Directive 88 / 166 /EEC (OJ No L 74 , 19 . 3 . 1988 , p. 83 ) The following paragraph is added to Article 1 1 : 'However , Germany shall be allowed until 31 December 1992 to comply with this Directive in the territory of the former German Democratic Republic.' 26 . 9 . 90No L 263 /32 Official Journal of the European Communities Draft proposal for a COUNCIL REGULATION (EEC) No . . . of . . . introducing various measures concerning the implementation of the common fisheries policy in the former German Democratic Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Whereas, in order to take account of measures covered by Council Regulation (EEC) No 4028 / 86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ( 3 ) which are to be carried out in the territory of the former German Democratic Republic in 1991 , it is necessary both to increase the estimate of overall expenditure from the Community budget to ECU 830 million and to extend the list of less-developed regions to include those in the territory of the former German Democratic Republic, given that some areas of the former German Democratic Republic meet the criteria for Community regions of the said kind , Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament , Having regard to the opinion of the Economic and Social Committee, Whereas , from the date of German unification onwards, Community law will be fully applicable in the territory of the former German Democratic Republic; HAS ADOPTED THIS REGULATION: Whereas measures should be introduced to facilitate the implementation of the common fisheries policy in the former German Democratic Republic; Article 1 By way of derogation from Article 6 ( 1 ) and (2 ) (b ) of Regulation (EEC) No 3796 / 81 , Germany is hereby authorized to grant the aid referred to in the said Article 6(1 ) to producers' organizations formed in the territory of the former German Democratic Republic on or after 1 July 1990 and recognized within a period of three years from the date of German unification, in line with the following rules: Whereas the Community will succeed to the former German Democratic Republic in respect of the fishery agreements concluded by the latter with non-Community countries; whereas the rights and obligations for the Community contained in these agreements will remain unaffected during the period for which these agreements are allowed to continue provisionally in their present form, until such time, at the latest , as they expire unless they are renegotiated; the amount of aid in the first , second and third years shall not exceed 5 , 3 and 1% respectively of the value of production marketed through the producers' organization, Whereas Article 6 of Council Regulation (EEC) No 3796/ 81 of 29 December 1981 on the common organization of the market in fishery products (*), as last amended by Regulation (EEC) No 2886 / 89 ( 2 ), authorizes theMember States to grant aid to producers' organizations to encourage their formation and support their operation; whereas , in view of the special situation in the territory of the former German Democratic Republic, Germany should be authorized to grant such aid at more flexible rates and on a more flexible basis to all organizations set up on or after 1 July 1990 and recognized within a period of three years from the date of German unification ;  the aid shall not exceed 80, 70 and 60 % of the cost of managing the producers' organization in the first , second and third years respectively ,  flat-rate advances on the amount of such aid may be paid at the start of each year following recognition of the producers' organization concerned , (*) OJ No L 379 , 31 . 12 . 1981 , p. 1 . ( 2 ) OJ No L 282 , 2 . 10 . 1989 , p . 1 . ( 3 ) OJ No L 376 , 31 . 12 . 1986 , p. 7 . 26 . 9 . 90 Official Journal of the European Communities No L 263 /33 payment of the final amount of such aid shall be made during the five years following the date of recognition . 2 . In Annex II , in points I.A and II . 1 , 'and Veneto' is replaced, in each case, by 'Veneto and Mecklenburg  Vorpommern'. Article 2 Regulation (EEC) No 4028 / 86 is hereby , amended as follows : 1 . In Article 40 (2), 'ECU 800 million' is replaced by 'ECU 830 million'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , . For the Council The President 26 . 9 . 90No L 263 / 34 Official Journal of the European Communities Draft proposal for a COUNCIL REGULATION (EEC) No . . . of . . . amending, as a result ofGerman unification, certain Directives , Decisions and Regulations relating to transport by road, rail and inland waterway Whereas the provisions of Council Directives 74/ 561 / EEC ( 4 ) and 74 /562/EEC ( 5 ), as last amended , in both cases , by Directive 89 /438 /EEC (6 ) should be applied in such a way as to respect both the established rights of operators already working in the territory of the former German Democratic Republic and to allow recently established operators time in which to meet some of the provisions concerning financial standing and professional competence; Whereas , from the date ofGerman unification, road vehicles registered in the territory of the former German Democratic Republic have the same legal status as road vehicles registered in the other Member States ; whereas Council Regulation (EEC) No 3821 / 85 ( 7 ) lays down certain provisions in respect of recording equipment installed in road vehicles; whereas such equipment is installed in new vehicles at the time of manufacture and thus presents no problem, while a reasonable transitional period must be provided to enable such equipment to be fitted to vehicles registered in the territory of the former German Democratic Republic before unification, account being taken of the additional cost and of the technical capacity of approved workshops ; Whereas the name 'Deutsche Reichsbahn (DR)' should be inserted into all Community legislation which expressly mentions the names of railway undertakings ; whereas a date should be set on which the rules in question become applicable ; Whereas Community legislation on structural improvements in inland waterway transport must be amended to take account of the special situation of inland waterway transport operators established in the territory of the former German Democratic Republic, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 75 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the European Economic Community has adopted a set of rules on transport by road , rail and inland waterway; Whereas , from the date of German unification onwards , Community law will be fully applicable to the territory of the former German Democratic Republic; Whereas certain Community legislation on transport by road, rail and inland waterway must be amended to take account of the special situation in that territory; Whereas a specific time limit needs to be set for bringing the rules in force in the territory of the former German Democratic Republic into line with Community legislation ; Whereas the derogations provided for in this connection should be temporary and cause the least possible disturbance to the functioning of the common market ; Whereas the information on the situation of transport by road, rail and inland waterway in the territory of the former German Democratic Republic and on the rules governing such transport is insufficient to permit the type of adjustment or the extent of the derogations to be definitively established, and whereas a simplified procedure must be laid down to allow for changes in the situation; HAS ADOPTED THIS REGULATION: Article 1 The following Article 5a is inserted in Directive 74 / 561 /EEC: ( 4 ) OJ No L 308 , 19 . 11 . 1974 , p. 18 . ( 5 ) OJ No L 308 , 19 . 11 . 1974 , p. 23 . ( 6 ) OJ No L 212, 22 . 7 . 1989 , p. 101 . ( 7 ) OJ No L 370 , 31 . 12 . 1985 , p. 8 . ( ») OJNoC ... ( 2 ) OJ No C . . . ( ») OJ No C . . . 26 . 9 . 90 Official Journal of the European Communities No L 263 /35 'Article 5 a 1 . Road haulage operators who have been established in the territory of the former German Democratic Republic for at least two years prior to the unification of Germany shall be exempt from the requirement to furnish proof that they satisfy the provisions laid down in Article 3 . 2 . Road haulage operators who have become established in the territory of the former German Democratic Republic in the course of the two years preceding the unification of Germany shall comply with the provisions ofArticle 3 (3 ) (c) and (4 ) before 1 January 1992 .' Article 5 The list of railway undertakings which appears in :  Article 19 ( 1 ) of Council Regulation (EEC) No 1191 / 69 of 26 June 1969 on action by Member States concerning the obligations inherent in the concept of a public service in transport by rail , road and inland waterway (2 ),  Article 3 ( 1 ) of Council Regulation (EEC) No 1192 /69 of 26 June 1969 on common rules for the normalization of the accounts of railway undertakings ( 3 ),  Annex II point A. 1 'Rail  Main networks' to Council Regulation (EEC) No 1108 /70 of 4 June 1970 introducing an accounting system for expenditure on infrastructure in respect of transport by rail , road and inland waterway (4 ),  Article 2 of Council Regulation (EEC) No 2830/77 of 12 December 1977 on the measures necessary to achieve comparability between the accounting systems and annual accounts of railway undertakings ( 5 ),  Article 2 of Council Regulation (EEC) No 2183 /78 of 19 September 1978 laying down uniform costing principles for railway undertakings ( 6 ),  Article 1 ( 1 ) of Council Decision 75 / 327/EEC of 20 May 1975 on the improvement of the situation of railway undertakings and the harmonization of rules governing financial relations between such undertakings and States ( 7 ),  Article 1 ( l)ofCouncilDecision82/ 529/EECofl9July 1982 on the fixing of rates for the international carriage of goods by rail ( 8 ),  Article 1 ( 1 ) ofCouncil Decision 83 /418 /EEC of25 July 1983 on the commercial independence of the railways in the management of their international passenger and luggage traffic ( 9 ), is hereby replaced by the following list : Article 2 The following Article 4a is inserted in Directive 74/ 562/EEC: 'Article 4a 1 . Road passenger transport operators who have been established in the territory of the former German Democratic Republic for at least two years prior to the unification of Germany shall be exempt from the requirement to furnish proof that they satisfy the provisions laid down in Article 2 . 2 . Road passenger transport operators who have become established in the territory of the former German Democratic Republic in the course of the two years preceding the unification of Germany shall comply with the provisions ofArticle 2 (3 ) (c) and (4 ) before 1 January 1992 .' Article 3 The following Article 20a is inserted in Regulation (EEC) No 3821 / 85 : 'Article 20a This Regulation does not apply to vehicles registered in the territory of the former German Democratic Republic before 1 January 1991 until 1 January 1994 .' '  SociÃ ©tÃ © Nationale des Chemins de Fer Belges (SNCB) /Nationale Maatschappij der Belgische Spoorwegen (NMBS),  Dankse Statsbaner (DSB),  Deutsche Bundesbahn (DB),  Deutsche Reichsbahn (DR),  Greek Railway Company,  Red Nacional de los Ferrocarriles EspaÃ ±oles (RENFE), Article 4 The following is added at the end of Article 8 ( 1 ) of Council Directive 80 / 1263 /EEC of 4 December 1980 on the introduction of a Community driving licence 0 ): Theprovisions of this paragraph apply also to the driving licences issued by the former German Democratic Republic.' ( 2 ) OJ No L 156 , 28 . 6 . 1969 , p. 1 . ( 3 ) OJ No L 156, 28 . 6 . 1969 , p. 8. ( 4 ) OJ No L 130, 15 . 6 . 1970 , p. 4 . ( s ) OJ No L 334 , 24 . 12. 1977, p. 13 . ( «) OJ No L 258 , 21 . 9 . 1978 , p. 1 . ( 7 ) OJ No L 152, 12 . 6 . 1975 , p. 3 . ( 8 ) OJ No L 234 , 9 . 8 . 1982 , p. 5 . ( ») OJ No L 237, 26 . 8 . 1983 , p. 32 .(^ OJ No L 375 , 31 . 12 . 1980 , p. 1 . 26 . 9 . 90No L 263 /36 Official Journal of the European Communities fourth paragraph of Articles 6 (4), and the second paragraph of Article 8 (3 ) (a ) and (b ) before 1 January 1991 and notify the Commission thereof.'  SociÃ ©tÃ © Nationale des Chemins de Fer FranÃ §ais (SNCF),  Coras lompair Eireann (CIE),  Ente Fetrovie dello Stato (FS ),  SociÃ ©tÃ © Nationale des Chemins de Fer Luxembourgeois (CFL),  Naamloze Vennootschap Nederlandse Spoorwegen (NS),  Caminhos do Ferro Portugueses EP (CP), Article 7 1 . Regulation (EEC) No 2183 / 78 and Regulation (EEC) No 2830/77 shall apply to the territory of the former German Democratic Republic solely from 1 January 1992. 2 . Regulation (EEC) No 1192/ 69 shall apply to the territory of the former German Democratic Republic solely from 1 January 1993 . Article 8 Decisions 75 /327/ EEC, 82/529 /EEC and 83 /418 /EEC shall apply to the territory of the former German Democratic Republic solely from 1 January 1993 .  British Rail (BR),  Northern Ireland Railways (NIR).' Article 6 Council Regulation (EEC) No 1101 / 89 of 27 April 1989 on structural improvements in the inland ' waterway transport ( x ) is hereby amended as follows: 1 . The following paragraph is added to Article 6 (4): 'For German vessels registered in the territory of the former German Democratic Republic at the date of German unification the first year for the payment of the contribution shall be 1991 .' 2 . The following paragraph 8 is added to Article 6 : '8 . Ifwithin sixmonths followingGerman unification the German Government proposes that a scrapping action be organized for vessels in its fleet that were , prior to unification, registered in the former German Democratic Republic it shall communicate this request to the Commission. The Commission shall lay down the rules for the scrapping action based upon the same principles as applied in Commission Regulation (EEC) No 1102/89 (*). H OJ No L 116, 28 . 4 . 1989 , p . 30.' Article 9 This Regulation may, for those cases that are not covered, be subject to any necessary amendments in accordance with the following procedure , after an ad hoc committee composed of representatives of the Member States and chaired by a representative of the Commission has been convened . The Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall deliver its Opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2 ) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the opinion of the committee , or if no opinion is delivered, the Commission shall , without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority . If, on the expiry of three months from the date of referral to the Council , the Council has not acted, the proposed measures shall be adopted by the Commission . 3 . The following paragraph is added to Article 8 (3 ) (a ): 'The conditions set out in paragraphs 1 and 2 shall also not apply to vessels which have been under construction in the territory of the former German Democratic Republic at the date of 1 September 1990, if the date of their delivery and commissioning is not later than 31 January 1991 .' 4 . The following paragraph is added to Article 8 (3 ) (b ): The conditions set out in paragraphs 1 and 2 shall apply to vessels which become part of the German fleet upon German unification and which were not registered in the former German Democratic Republic on 1 September 1990.' 5 . The following paragraph 5 is added to Article 10 : '5 . The Member States shall adopt the measures necessary to ensure compliance with the provisions of the Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities .( ») OJ No L 116 , 28 . 4 . 1989 , p. 25 . 26 . 9 . 90 Official Journal of the European Communities No L 263 /37 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , . . . For the Council The President No L 263 / 38 Official Journal of the European Communities 26 . 9 . 90 Proposal for a COUNCIL REGULATION of . . . introducing a transitional period for the implementation of certain Community acts in the energy sector Whereas the information on the situation regarding the rules applicable on the territory of the former German Democratic Republic and on the situation regarding the energy industry in that territory is insufficient to permit the scope of those derogations to be definitively established , and whereas , to allow for changes in the situation, a simplified procedure must be provided for in accordance with the third indent of Article 145 of the Treaty for the adoption and management of those derogations, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission ^ 1 ), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas, under the various regulations relating to the energy sector the Member States are required to provide the Commission with specific information in accordance with defined procedures ; Whereas , from the date of German unification onwards , Community law will be fully applicable to the territory of the former German Democratic Republic; whereas such full application may cause difficulties owing to the level of regional economic development; Whereas Article 8c of the Treaty invites the Commission to take into account the extent of the effort that certain economies showing differences in development will have to sustain during the period of establishment of the internal market ; Whereas derogations of this type must be temporary and cause the least possible disturbance to the functioning of the common market; Article 1 Germany shall not be required to pass on the information covered by the Regulations and Decisions referred to in the Annex , in respect of the territory of the former German Democratic Republic. Article 2 The exemption referred to in Article 1 is valid for a period of 12 months dating from the date of German unification . Article 3 This Regulation shall enter into fqrce on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, ... For the Council The President (*) OJ No C . . . (*) OJ No C . . . ( ») OJ No C . . . 26 . 9 . 90 Official Journal of the European Communities No L 263 /39 ANNEX 1 . Formation of prices and information and consultation on prices 77/ 190 /EEC: Commission Decision of 26 January 1977 (OJ No L 61 , 5 . 3 . 1977 , p. 34) implementing Directive 76 /491 /EEC regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community 79 / 607 /EEC: Commission Decision of 30 May 1979 (OJ No L 170, 9 . 7 . 1979 , p. 1 ) amending Decision 77 / 190 /EEC implementing Council Directive 76 /491 /EEC regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community 80/ 983 /EEC: Commission Decision of4 September 1980 (OJNoL 231,25 . 10 . 1980 , p. 26 } amendingDecision 77/ 190 /EEC implementing Directive 76 /491 /EEC regarding a Community procedure for information and consultation in the prices of crude oil and petroleum products in the Community 81 / 883 /EEC: Commission Decision of 14 October 1981 (OJNoL 324, 12 . 11 . 1981 , p. 19 ) amending Decision 77/ 190 /EEC as regards the information to be provided as to the prices of crude oil and petroleum products in the Community 2. Communication on imports of hydrocarbons Commission Regulation (EEC) No 2677 /75 of 6 October 1975 (OJ No L 275 , 27 . 10 . 1975 , p. 1 ) applying Council Regulation (EEC) No 3254/ 74 of 17 December 1974 , applying Regulation (EEC) No 1055 /72 on notifying the Commission of imports of crude oil and natural gas , to petroleum products falling within subheadings 27.10 A, B , C I and C II of the Common Customs Tariff Council Regulation (EEC ) No 1055 / 72 of 18 May 1972 (OJ No L 120 , 25 . 5 . 1972 , p. 3 ) on notifying the Commission of imports of crude oil and natural gas Commission Regulation (EEC) No 1068 / 73 of 16March 1973 (OJNoL 113, 28. 4 . 1973 , p. 1 ) applying Council Regulation (EEC) No 1055 /72 of 1 8 May 1972 on notifying the Commission of imports of crude oil and natural gas Commission Regulation (EEC) No 301 / 82 of 9 February 1982 (OJ No L 37, 10 . 2 . 1982 , p. 5 ) amending Regulation (EEC) No 2729 /79 as regards the communication to the Commission of information concerning crude oil or petroleum product imports 3 . Communication on exports of hydrocarbons Regulation (EEC) No 388 /75 of the Council of 13 February 1975 (OJNoL 45 , 19 . 2 . 1975 , p. 1 ) on notifying the Commission of exports of crude oil and natural gas to third countries Regulation (EEC ) No 2678 /75 of the Commission of 6 October 1975 (OJ No L 275 , 27 . 10 . 1975 , p. 8 ) applying Council Regulation (EEC ) No 388 /75 of 13 February 1975 , notifying the Commission of exports of oil and natural gas to third countries 26. 9 . 90No L 263 /40 Official Journal of the European Communities Proposal for a COUNCIL DIRECTIVE of . . . on the transitional measures applicable in Germany with regard to certain Community provisions relating to the protection of the environment, in connection with the internal market THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS DIRECTIVE : Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Article 1 Having regard to the proposal from the Commission ( 1 ), In cooperation with the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), 1 . By way of derogation from Council Directive 67/548 /EEC (4 ) Germany is authorized to take the measures necessary to ensure compliance with the provisions of that Directive in the territory of the former German Democratic Republic by 31 December 1992 at the latest . 2 . Germany shall take the measures necessary to ensure that substances and preparations which do not comply with Directive 67/548 /EEC are not introduced into the territory of the Community other than the territory of the former German Democratic Republic. These measures must be compatible with the Treaty, and in particular with the objectives of Article 8a thereof, and must not create checks and formalities at the borders between the Member States. Whereas the European Economic Community has adopted a set of rules concerning the protection of the environment; Whereas , from the date of German unification onwards , Community law will be fully applicable to the territory of the former German Democratic Republic ; Whereas, however , with regard to the particular situation existing in that territory, it is necessary to allow Germany to lay down a specific time limit within which certain rules in force in that territory must be brought into conformity with Community law; Any substance which does not appear on the list provided for in Article 13 of Directive 67/548 /EEC (Einecs ) must be notified in accordance with the provisions of the abovementioned Directive . The conditions governing the notification of substances existing on the market of the former German Democratic Republic prior to 18 September 1981 which do not appear on the Einecs list shall be laid down by the Commission .Whereas this applies more especially in the case of the Community system established by the Directives on the classification, packaging and labelling of dangerous substances and in the case of certain Community provisions on waste; Article 2 Whereas any derogations provided for in that connection must be temporary and cause the least possible disturbance to the functioning of the common market ; 1 . By way of derogation from the provisions of Article 8 of Council Directive 75 /442/EEC ( 5 ) and Article 9 of Council Directive 78 / 319 /EEC (6 ) Germany is authorized to take the measures necessary to ensure compliance with these obligations in the territory of the former German Democratic Republic by 31 December 1995 at the latest . 2 . Germany shall submit to the Commission not later than 31 December 1991 improvement plans which conform to the requirements laid down in Article 6 of Directive Whereas information on the rules in force in the former German Democratic Republic and on the state of the environment is insufficient to permit the extent of the derogations to be definitively established; whereas , in order to allow for changes in the situation, a simplified procedure must be laid down, ( «) OJ No L 196 , 16 . 8 . 1967 , p. 1 . (*) OJ No L 194 , 25 . 7. 1975 , p. 39 . ( «) OJ No L 84, 31 . 3 . 1978 , p. 43 . ( ») OJ No C . . . (2 ) OJ No C . . . (*) OJ No C . . . 26. 9 . 90 Official Journal of the European Communities No L 263 /41 former German Democratic Republic taking into account the specific circumstances prevailing in that territory and the particular difficulties encountered in connection with the implementation of those Directives . They must respect the principles laid down in those Directives . 3 . The measures referred to in paragraph 1 may be taken up to 31 December 1992 or 31 December 1995 respectively . They shall not apply after that date , as the case may be . Article 5 This Directive is addressed to the Member States . 75 / 442/EEC and Article 12 of Directive 78 /319 /EEC and which enable the deadline referred to in paragraph 1 to be met . Article 3 ' Germany shall forthwith inform the Commission of the measures taken pursuant to Articles 1 and 2 and the Commission shall communicate them to the other Member States. Article 4 1 . It may be decided, in accordance with the procedure provided for in Article 21 of Directive 67/548 /EEC or with that provided for in Article 19 of Directive 78 /319 /EEC, to take measures which supplement or adapt the measures which are the subject of this Directive. 2 . The purpose of such supplements or adaptations must be to ensure that the Directives referred to in Articles 1 and 2 are implemented in a consistent manner in the territory of the Done at Brussels , . . . For the Council The President 26 . 9 . 90No L 263 /42 Official Journal of the European Communities Proposal for a COUNCIL DIRECTIVE of . . . on the transition measures applicable in Germany with regard to certain Community provisions relating to the protection of the environment production but also for the construction of new installations ; whereas these measures presuppose the existence of an appropriate administrative structure and the establishment of networks for measuring and monitoring; whereas , as a result, a period of several years must be envisaged in order to arrive at a situation which complies with Community law in the environmental field; Whereas information on the rules in force in the territory of the former German Democratic Republic and on the state of the environment is insufficient to permit the extent of the derogations to be definitively established ; whereas , in order to allow for changes in the situation, a simplified procedure must be laid down , HAS ADOPTED THIS DIRECTIVE: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 130s thereof, Having regard to the proposal from the Commission ( l ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the European Economic Community has adopted a set of rules concerning the protection of the environment ; Whereas , from the date of German unification onwards , Community law will be fully applicable to the territory of the former German Democratic Republic; Whereas , however, it is necessary to take account of the particular situation in that territory as regards the state of the environment ; Whereas, to this end, it is necessary to allow Germany to lay down a specific time limit within which certain rules in force in that territory must be brought into conformity with Community law; Whereas the derogations provided for in that connection must be temporary and cause the least possible disturbance to the functioning of the common market; Whereas the state of the environment in the territory of the former German Democratic Republic calls for considerable improvement in order to comply with the quality standards , limit values and other environmental protection requirements laid down in Community legislation ; Whereas the time needed for adaptation depends both on the situation in that territory and on the measures required in order to comply with the Community requirements ; whereas the time limits cannot therefore be determined in a uniform manner; Whereas the measures to be taken in the various fields covered by this Directive often call not only for changes in Article 1 Quality of surface water 1 . By way of derogation from Council Directive 75 /440/EEC ( 4 ) and Council Directive 79 / 869 /EEC ( J ) Germany is authorized to provide, in respect of the territory of the former German Democratic Republic , that the quality standards for surface water and the methods ofmeasurement and frequencies of sampling and analysis laid down in those Directives must be complied with by 31 December 1995 at the latest. 2 . Germany shall submit to the Commission , not later than 31 December 1992, an improvement plan describing how the objectives in the Directives referred to in paragraph 1 are to be achieved within the prescribed time limit . Article 2 Quality of bathing water By way of derogation from Council Directive 76 / 160/ EEC (6 ) Germany is authorized to provide, in respect of the territory of the former German Democratic Republic, that the obligatipns arising out of that Directive must be complied with by 31 December 1993 at the latest . ( ») OJ No C . (*) OJ No C . ( 3 ) OJ No C . ( 4 ) OJ No L 194 , 25 . 7. 1975 , p. 34. ( s ) OJ No L 271 , 29 . 10 . 1979 , p. 44 . ( «) OJ No L 31 , 5 . 2 . 1976 , p. 1 . 26 . 9 . 90 Official Journal of the European Communities No L 263 /43 In anticipation of the entry into force of the protection measures under Articles 3 and 4 of the said Directive , Germany shall ensure that the conservation value of these territories will not be affected by the intervention of public authorities . Article 3 Discharges of dangerous substances 1 . By way of derogation from Council Directives 76 /464 /EEC ('), 82/ 176 /EEC (2 ), 83 /513 /EEC ( 3 ), 84 / 156 /EEC (4), 84 /491 /EEC ( 5 ), 86 / 280 / EEC (6 ) and 88 /347 /EEC ( 7), Germany is authorized to apply , in respect of the territory of the former German Democratic Republic , the provisions laid down in those Directives to industrial installations which, on the date of German unification, are located in that territory , from 31 December 1992 at the latest . 2 . An existing plant whose capacity for handling the substances is significantly increased is condidered to be a new plant within the meaning of Article 2 (g) of Directive 86 /280/EEC. 3 . As regards Directive 86 /280 /EEC, paragraphs 1 and 2 above apply only in respect of the substances listed in Annex II thereto . 4 . The special programmes provided for in Article 4 of Directive 84/ 156 /EEC and Article 5 of Directive 86 / 280 /EEC shall be drawn up and put into effect by 31 December 1992 at the latest . Article 6 Protection of groundwater against pollution 1 . By way of derogation from Council Directive 80/ 68 /EEC ( 10 ) Germany is authorized to provide, in respect of the territory of the former German Democratic Republic , that the obligations arising out of that Directive concerning the discharge of substances in Lists I and II as they stand on the date of unification must be complied with by 31 December 1995 at the latest . 2 . The inventories of authorizations referred to in Article 15 of Directive 80 / 68 /EEC must be completed as soon as possible and in any event by the end of the period provided for in paragraph 1 above . 3 . Germany shall submit to the Commission, not later than 31 December 1992, a plan to prevent the introduction of substances in List I and to limit the introduction of substances in List II of Directive 80/ 68 /EEC into the groundwaters referred to in this Article .Article 4 Quality of fish-farming waters By way of derogation from Council Directive 78 / 659 /EEC ( 8 ) Germany is authorized to provide , in respect of the territory of the former German Democratic Republic, that the obligations arising out of that Directive must be complied with as from 31 December 1992 at the latest . Article 7  Quality of water intended for human consumption By way of derogation from Council Directive 80/ 778 /EEC (n ) Germany is authorized to provide, in respect of the territory of the former German Democratic Republic , that the obligations arising out of that Directive must be complied with by 31 December 1995 at the latest . However , Germany will endeavour to attain this objective from 31 December 1991 . If the quality standards provided for in Directive 80 / 778 /EEC have not been met by that date , Germany shall immediately submit to the Commission all the relevant information together with an improvement plan describing how compliance with the standards in the Directive is to be ensured by 31 December 1995 at the latest . Article 5 Wild birds By way of derogation from Council Directive 79 /409/EEC ( 9 ) Germany is authorized to undertake, for the territory of the former German Democratic Republic , the protection measures resulting from the obligations of Articles 3 and 4 of this Directive , by 3 1 December 1992 at the latest . Within six months of the date of German unification, Germany will identify those territories which are envisaged to be classified as Special Protection Areas. Article 8 Air quality values for sulphur dioxide and suspended particulates By way of derogation from Council Directive 80/ 779 /EEC ( 12 ) Germany is authorized to provide , in respect of the territory of the former German Democratic Republic , with regard to that Directive , that : (*) OJ No L 129 , 18 . 5 . 1976 , p. 23 . (2 ) OJ No L 81 , 27 . 3 . 1982 , p. 29 . ( 3 ) OJ No L 291 , 24 . 10 . 1983 , p. 1 . ( 4 ) OJ No L 74 , 17 . 3 . 1984 , p. 49 . ( 5 ) OJ No L 274 , 17 . 10 . 1984 , p. 11 . ( 6 ) OJ No L 181 , 4 . 7 . 1986 , p. 16 . ( 7 ) OJ No L 158 , 25 . 5 . 1988 , p. 35 . ( 8 ) OJ No L 222 , 14 . 8 . 1978 , p. 1 . ( ») OJ No L 103 , 25 . 4 . 1979, p. 1 . ( 10 ) OJ No L 20 , 26 . 1 . 1980 , p. 43 . ( ») OJ No L 229 , 30 . 8 . 1980 , p. 11 . ( 12 ) OJ No L 229 , 30. 8 . 1980 , p. 30. 26 . 9 . 90No L 263 /44 Official Journal of the European Communities respect of the territory of the former German Democratic Republic, that the date taken into consideration in Article 2 (3 ) of that Directive for the definition of existing plants should be the date of German unification .  the obligations laid down in Article 3(1 ) must be complied with by 31 December 1991 at the latest ,  the obligations laid down in Article 3 (2) to be met by 1 October 1982 and 1 April 1986 - respectively must be complied with by 31 December 1991 and 31 December 1995 at the latest . Article 9 Major-accident hazards 1 . By way of derogation from Council Directive 82 /501 /EEC 0 ) Germany is authorized to provide , in respect of the territory of the former German Democratic Republic, that the obligations arising out of that Directive must be complied with , as regards the industrial activities which are performed there on the date of German unification, by 1 July 1992 at the latest . 2 . As regards the industrial activities referred to in paragraph 1 above, Germany is authorized to provide that the supplementary declaration referred to in Article 9 (4) of Directive 82/ 501 /EEC and in Article 2 (2 ) of Council Directive 87/216/EEC (2 ) must be submitted to the competent authority not later than 1 July 1994 . Article 12 Air quality standards for nitrogen dioxide By way of derogation from Council Directive 85 / 203 /EEC ( 5 ) Germany is authorized to provide, in respect of the territory of the former German Democratic Republic, with regard to that Directive , that:  the obligation to achieve the limit value for concentrations of nitrogen dioxide in the air laid down in Article 3 ( 1 ) must be complied with by 31 December 1991 at the latest,  the deadlines laid down in Article 3 (2 ) shall be extended to 31 December 1991 at the latest,  the deadline for forwarding the improvement plans provided for in the first sentence of the second subparagraph of Article 3 (2 ) shall be fixed at 31 December 1992 at the latest ,  the maximum period set out at the end of Article 3 (2 ) shall be extended to 31 December 1995 at the latest . Article 13 Disposal of waste oils By way of derogation from Council Directive 87 / 101 /EEC ( 6 ) Germany is authorized to provide, in respect of the territory of the former German Democratic Republic, with regard to that Directive ,* that the date taken into consideration in Article 3 for the definition of existing plants should be the date of German unification . Article 10 Lead in the air By way of derogation from Council Directive 82/884/EEC ( 3 ) . Germany is authorized to provide , in respect of the territory of the former German Democratic Republic, with regard to that Directive, that:  the obligation laid down in Article 3(1 ) must be complied with by 31 December 1991 at the latest,  the obligation to inform the Commission laid down in Article 3 (2) must be complied with by 31 December 1991 at the latest ,  the obligation laid down in the first sentence of Article 3 (3 ) to forward to the Commission plans for the progressive improvement of air quality must be complied with by 31 December 1992 at the latest,  the obligation to achieve the limit values fixed in the Directive laid down in the third sentence of Article 3(3 ) must be complied with by 1 July 1994 at the latest . Article 14 Pollution by asbestos By way of derogation from Council Directive 87/ 217 /EEC (7 ) Germany is authorized to provide, in respect of the territory of the former German Democratic Republic, with regard to that Directive , that:  the obligations laid down in Article 14(1 ) must be complied with by 31 December 1991 at the latest,  the obligations laid down in Article 14 (2 ) must be complied with by 30 June 1993 at the latest. Article 11 Air pollution from industrial plants By way of derogation from Council Directive 84 / 360 /EEC (4 ) Germany is authorized to lay down, in H OJ No L 230 , 5 . 8 . 1982 , p. 1 . ( 2 ) OJ No L 85 , 28 . 3 . 1987, p. 36 . ( 3 ) OJ No L 378 , 31 . 12. 1982 , p. 15 . ( 4 ) OJ No L 188 , 26 . 7 . 1984 , p. 20 . (*) OJ No L 87, 27. 3 . 1985 , p. 1 . ( 6 ) OJ No L 42, 11 . 1 . 1987 , p. 43 . ( 7 ) OJ No L 85 , 28 . 3 . 1987 , p. 40 . 26 . 9 . 90 Official Journal of the European Communities No L 263 /45 Article 15 Limitation of pollution from large combustion plants 1 . By way of derogation from Council Directive 88 /609 /EEC (*) Germany is authorized to provide, in respect of the territory of the former German Democratic Republic , with regard to that Directive , that :  in Article 2 (9 ) and ( 10 ) the date of 1 July 1987 shall be replaced by 1 July 1990 ,  in Article 3 (1 ) the date of 1 July 1 990 for drawing up programmes for reducing emissions shall be , replaced by 1 July 1992. 2 . In Annex I to Directive 88 / 609 / EEC the reference to Germany is amended as follows : 0 1 2 3 4 5 6 7 8 9 Member State 1993 1998 2003 1993 1998 2003 1993 1998 2003 Germany 5 000 2 000 ( 3 ) 2 000 1 500 40 ( 3 ) 60 70 ( 3 )   (3) Germany must comply with the value shown under this heading from 1 January 1996 onwards . 3 . In Annex II to Directive 88 /609 /EEC the reference to Germany is amended as follows: 0 1 2 3 4 5 6 Member State 1993 1998 1993 1998 1993 1998 Germany 1 090 872 (4 ) 654 20 40   ( 4 ) Germany must comply with the value shown under this heading from 1 January 1996 onwards . Article 16 Information Germany shall forthwith inform the Commission of the measures taken pursuant to Articles 1 to 15 and the Commission shall communicate them to the other Member States. Article 17 Adaptation 1 . Measures which supplement or adapt the mesures which are the subject of this Directive may be adopted as follows :  as regards Article 1 , in accordance with the procedure provided for in Article 11 of Directive 79 / 869 /EEC ,  as regards Article 2 , in accordance with the procedure provided for in Article 11 of Directive 76/ 160 /EEC ,  as regards Article 4 , in accordance with the procedure provided for in Article 14 of Directive 78 / 659 /EEC,  as regards Article 5 , in accordance with the procedure provided for in Article 17 of Directive 79 /409 /EEC,  as regards Article 7, in accordance with the procedure provided for in Article 15 of Directive 80/778 /EEC,  as regards Article 8 , in accordance with the procedure provided for in Directive 80/ 779 /EEC,  as regards Article 9 , in accordance with the procedure provided for in Article 16 of Directive 82/501 /EEC,  as regards Article 10 , in accordance with the procedure provided for in Article 11 of Directive 82/ 884/EEC,  as regards Article 12 , in accordance with the procedure provided for in Article 14 of Directive 85 /203 /EEC,  as regards Article 14, in accordance with the procedure provided for in Article 12 of Directive 87/217/EEC. 2 . For cases not covered by the procedures referred to in paragraph 1 the supplementing measures and adaptations to the measures which are the subject of this Directive may be adopted in accordance with the following procedure after convening an ad hoc committee composed of representatives of the Member States and chaired by a representative of the Commission :( ») OJ No L 336 , 7 . 12. 1988 , p. 1 . 26 . 9 . 90No L 263 /46 Official Journal of the European Communities 3 . The purpose of the supplementary measures or adaptations referred to in paragraphs 1 and 2 shall be to ensure that the Directives in question are implemented in a consistent manner in the territory of the former German Democratic Republic taking into account the specific situation in that territory and the particular difficulties encountered in connection with the implementation of these Directives . They must respect the principles laid down in these Directives. 4 . The measures referred to in paragraphs 1 and 2 may not be adopted after the deadline laid down in the respective Directives . They shall not apply beyond that date . Article 18 This Directive is addressed to the Member States . The representative of the Commission shall submit to the committee a draft of the measures to be taken . The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter . The opinion shall be delivered by the majority laid down in Article 148 (2 ) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article . The chairman shall not vote . The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee . If the measures envisaged are not in accordance with the opinion of the committee , or if no opinion is delivered , the Commission shall , without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date of referral to the Council , the Council has not acted, the proposed measures shall be adopted by the Commission . Done at Brussels , ... For the Council The President